Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 1 of 53
Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 2 of 53
Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 3 of 53
Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 4 of 53
Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 5 of 53
Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 6 of 53




            EXHIBIT A
        Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 7 of 53



                                         CURRICULUM VITAE


 NAME          Charles David Blanke                                           DATE        May 2018


 PRESENT POSITION AND ADDRESS
 Position:                 Chair, SWOG

 Academic Rank:
                           Professor of Medicine
 Department/Division:      Knight Cancer Institute, Hematology & Medical Oncology
 Professional Address:     2611 SW 3rd Avenue, MQ280 Portland, OR 97201-4925
 E-Mail Address:           blankec@ohsu.edu


II. EDUCATION

Undergraduate and Graduate (Include Year, Degree, and Institution):

1981-1985        BS in Medicine, Northwestern University, Evanston, IL
1983-1988        MD with Distinction, Northwestern University, Evanston, IL

Postgraduate (Include Year, Degree, and Institution):

1988-1991        Internal Medicine Internship/Residency, Chief Resident, Gundersen Medical Foundation, La
                 Crosse, WI
1991-1994        Hematology/Oncology Fellowship, Chief Fellow, Indiana University, Indianapolis, IN

Certification (Include Board, Number, Date, and Recertification):

1991             Diplomate, American Board of Internal Medicine 138447
1994             Board Eligibility, ABIM Hematology/Oncology
1995             Diplomate, ABIM in Medical Oncology (recertification 2005, 2015)
2016             Advanced Wilderness Medicine Life Support Certification

Licenses (Include State, Date, Status, Number, and Renewal Date):

1994-1998        Tennessee, 25549
1998-2008        Oregon, Unlimited/Unrestricted, MD 21402
2008-2013        British Columbia, BC 28347
2013-present     Oregon, Unlimited/Unrestricted, MD 21402

Additional Medical Education

1999             ASCO/AACR Methods in Clinical Cancer Research Workshop
2000             NIH Protection of Human Research Subjects Course
2003             HIPAA Education Course
                 VHA Privacy Policy Training
        Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 8 of 53



                  VA Good Clinical Practice Web Training
                  NIH Human Participants Protection Education for Research Teams
                  VA Human Research Protection Program Training Module
2004              OHSU Respect at the University
2005              VA Overview of Good Clinical Practice and Human Subject Protection
2006              VHA Privacy Policy and HIPAA Training
                  VA Cybersecurity Training
                  VA Overview of Good Clinical Practice and Human Subject Protection
2007              VHA Privacy Policy and HIPAA Training
                  VA Cybersecurity Training
                  VA Overview of Good Clinical Practice and Human Subject Protection
2009              NCIC CTG Good Clinical Practices Modules 1-5
2010              BCCA SOP Training
                  Vancouver Coastal Health Infection Control Course
2012              Hands on LEAN Workshop
                  NCIC CTG Good Clinical Practices Modules 1-5
                  NIH Office of Extramural Research FCOI Online Tutorial
2016              OHSU Integrity Booster
2017              OHSU Integrity Booster
2017              Medicare Shared Savings Program Self-Guided ACO Compliance Training
2017              Medicare Advance Beneficiary Notice Course

III. PROFESSIONAL EXPERIENCE
Academic (Include Year, Position, and Institution):

1994-1998         Assistant Professor, Division of Hematology/Medical Oncology, Vanderbilt University
1994-1998         Assistant Professor, Division of Hematology/Medical Oncology, VAMC (Nashville, TN)
1998-2000         Assistant Professor, Division of Hematology/Medical Oncology, Oregon Health & Science Univ
1998-2000         Assistant Professor, Division of Hematology/Medical Oncology, VAMC (Portland, OR)
2000-2006         Associate Professor, Division of Hematology/Medical Oncology, Oregon Health & Science Univ
2000-2006         Associate Professor, Division of Hematology/Medical Oncology, VAMC (Portland, OR)
2006-2008         Professor, Division of Hematology/Medical Oncology, Oregon Health & Science University
2006-2008         Professor, Division of Hematology/Medical Oncology, VAMC (Portland, OR)
2009-2012         Professor, Medical Oncology, University of British Columbia
2013-present      Professor, Hematology/Medical Oncology, Oregon Health & Science University

Administrative (Include Year, Position, and Institution):

1999-2001         Director, Clinical Research Management Shared Resource, Oregon Cancer Center
2002-2003         Director, GI Oncology Focus Group/Program
2004-2007         Director, Solid Tumors Program, Oregon Cancer Center
2009-2009         Interim Head, Medical Oncology, Abbotsford Cancer Centre
2008-2009         Head, Medical Oncology, Vancouver Cancer Centre
2008-2010         Leader, Provincial Systemic Therapy Program, British Columbia Cancer Agency
2008-2012         Head, Medical Oncology, Vancouver General Hospital
2008-2012         Chief, Division of Medical Oncology, University of British Columbia
2010-2013         Vice-President, Systemic Therapy, British Columbia Cancer Agency

Other (Include Year, Position, and Institution):

2012-2013         Chair Elect, SWOG
2013-present      Chair, SWOG
                                                                                                               2
        Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 9 of 53




IV. SCHOLARSHIP
Area(s) of Research/Scholarly Interest: GI oncology (GIST, colorectal cancer), End of Life

Grants and Contracts:

Federal (Include Title, Source, PI, Amount, Period, and % Effort)

NCI                         PI: Blanke          1995-1998
Phase II trial of gemcitabine in refractory or relapsed small-cell lung cancer: Eastern Cooperative Oncology Group
Trial 1597. 5%

NIH                     PI: Blanke         1997-1998
Taxol-based pre-op chemoradiation for pancreatic cancer. 5%

NCI                       PI: Blanke         2000-2001
Quality of Colorectal Cancer Care. 5%

SWOG/GI Intergroup         PI: Blanke       2003 – 2004
A phase III trial of mFOLFOX6 +/- bevacizumab, cetuximab, or bevacizumab and cetuximab, as first-line therapy in
patients with previously untreated advanced colon cancer. 5%

SWOG/GI Intergroup         PI: Blanke       2005 – 2011
A phase III trial of mFOLFOX6 +/- bevacizumab, cetuximab, or bevacizumab and cetuximab, as first-line therapy in
patients with previously untreated advanced colon cancer. 5%

SWOG/ICAS                    PI: Blanke        2008 – 2009
A phase III trial of imatinib with or without bevacizumab, as first-line therapy in patients with advanced
gastrointestinal stromal tumors. 5%

NIH 1 U10CA142559-01 PI: Blanke         2010 – 2013
Establishing the BCCA as a major SWOG centre. 5%

U10 CA032102           PI: Blanke     07/16/1981 – 12/31/2014
NIH/NCI                               Annual Direct Costs: $5,793,451
Southwest Oncology Group (SWOG) Treatment Grant.

U10 CA037429           PI: Blanke   09/30/1983 – 05/31/2015           1.8 Calendar Months Effort
NIH/NCI                             Annual Direct Costs: $5,898,822
Southwest Oncology Group (SWOG) Community Clinical Oncology Program Research Base.

U24 CA114748           PI: Blanke     08/25/2005 – 03/31/2015                     0.6 Calendar Months Effort
NIH/NCI                               Annual Direct Costs: $1,098,100
Southwest Oncology Group (SWOG) Biorepository.

U10 CA180888         PI: Blanke        03/01/2014 – 02/18/2019             8.0 calendar months effort
NIH/NCI                                Annual Direct Costs: $10,228,393
SWOG Network Group Operations Center of the NCI National Clinical Trials Network (NCTN).


UG1 CA189974               PI: Blanke        08/01/2014 – 07/31/2019              1.8 Calendar Months Effort
NIH/NCI                                      Annual Direct Costs: $5,723,886
                                                                                                                     3
       Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 10 of 53



SWOG NCI Community Oncology Research Program (NCORP) Research Base.



State and Local (Include Title, Source, PI, Amount, Period, and % Effort)


Other Support (Include Title, Source, PI, Amount, Period, and % Effort)

US Bioscience               PI: Blanke                  1994-1996        $34,034
A phase II, trial of Neutrexin, 5-fluorouracil and leucovorin and leucovorin in previously untreated patients with
unresectable or metastatic colorectal cancer.

British Biotech             Role: Co-Investigator     1995-1996         $31,153
A randomized, open label, dose finding, parallel group study of intrapleural batimastat (BB-94) in patients with
malignant pleural effusion.

Upjohn                    Role: Co-Investigator        1995-1996          $53,030
Phase II open-label prospective evaluation of age as a risk factor for chemotherapy toxicity.

Lilly                    Role: Co-Investigator      1995-1996         $38,150
Phase II of LY231514 (thymidylate synthase inhibitor) administered IV every 21 days in patients with pancreatic
cancer.

US Bioscience            PI: Blanke                 1995-1999           $45,365
A double-blind placebo controlled, randomized phase III trial of 5-fluorouracil (5-FU) and leucovorin (LCV) +/-
Neutrexin (TMTX) in previously untreated patients with advanced colorectal cancer.

Astra Medical              Role: Co-Investigator       1996-1997         $29,829
Randomized phase II trial of first line chemotherapy in patients with advanced adeno- or squamous CA of the
esophagus: lobaplatin vs/ lobaplatin/5-FU vs. cisplatin/5-FU.

Pharmacia/Upjohn          Role: Co-Investigator          1996-1998         $28,967
A phase III, randomized, controlled clinical trial of irinotecan, 5-fluorouracil, and leucovorin in advanced colorectal
cancer.

US Bioscience                PI: Blanke                  1996-1998        $18,398
A phase II trial of trimetrexate, 5-fluorouracil and leucovorin in previous treated patients with unresectable or
metastatic colorectal cancer.

British Biotech              Role: Co-Investigator        1997-1998       $45,307
A double-blind placebo controlled randomized study comparing gemcitabine and marimastat vs. gemcitabine and
placebo as first line therapies in patients with locally advanced or metastatic pancreatic cancer.

Vertex                      Role: Co-Investigator     1997-1998        $8,200
Phase II study of the efficacy and safety of VX-710 plus doxorubicin versus doxorubicin along in patients with
hepatocellular carcinoma.

Pharmacia & Upjohn         PI: Blanke               1998-2000         $66,750
A multi-center phase II study of CPT-11 and 5FU/leucovorin in patients with previously untreated gastric
adenocarcinoma.

Moertel Fdn                PI: Blanke                  1998-2000          $50,000
                                                                                                                      4
       Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 11 of 53



A phase I study of vitamin E, 5FU, and leucovorin for advanced malignancies.

Targon                   Role: Co-Investigator       1999-2002       $45,013
Multi-center, non-randomized, open extension study of Morphelan in patients with chronic, moderate to severe pain
who have completed a prior Morphelan clinical trial.

Targon                     Role: Co-Investigator    1999-2002        $44,063
A multi-center, randomized, double-blind, double-dummy, parallel groups study of Morphelan in patients with
chronic, moderate to severe pain.

Avi Biopharma               Role: Co-Investigator   1999-2002          $46,625
A phase II randomized study comparing the safety and efficacy of avicine to avicine administered with gemcitabine
in patients with pancreatic cancer.

Oregon Ca Ctr Pilot Project Grant PI: Blanke           1999-2002         $60,000
A phase I study of celecoxib, 5-fluorouracil, and leucovorin in patients with advanced colorectal cancer.

Monsanto Pharmacia         PI: Blanke                2000-2002         $75,000
A phase II study of celecoxib with CPT-11, 5-fluorouracil, and leucovorin in patients with advanced colorectal
cancer.

BMS Onc GI 9908            PI: Blanke                  2000-2002         $90,600
Phase I trial of UFT + leucovorin, cisplatin, and RT in treatment of potentially resectable esophageal cancer.

Oregon Ca Ctr Pilot Project Grant PI: Blanke         2000-2002           $25,000
STI571 in malignant gastrointestinal stromal tumors.

Tularik Inc                Role: Co-Investigator    2000-2004         $136,487
A phase I/II open label study of T138067-sodium in patients with advanced, surgically-unresectable hepatocellular
carcinoma.

Novartis CSTI             PI: Blanke                  2000-2008          $728,752
A phase II study of STI 571 in patients with unresectable or metastatic malignant gastrointestinal stromal tumors
expressing c-kit.

Pharmacia/BMSO 01030459 PI: Blanke                      2001-2002        $9,000
A phase II study of irinotecan and paclitaxel in patients with adenocarcinoma of the upper gastrointestinal tract.

Telik TLK286              Role: Co-Investigator     2001-2003          $132,256.20
Phase II study of TLK286 in advanced locally recurrent or metastatic colorectal cancer.

Avi Biopharma AVI-138-Pan-9801 Role: Co-Investigator 2002-2002 $10,362.50
A phase II randomized study comparing the safety and efficacy of avicine to avicine administered with gemcitabine
in patients with pancreatic cancer (suppl).

Aventis                      PI: Blanke                2002-2004         $285,250
Phase II study of calcitriol-enhanced docetaxel in patients with previously untreated metastatic or locally advanced
pancreatic cancer.


Oregon Cancer Inst, Pancreatic Ca Res Fdn PI: Blanke 2002-2005             $40,000
A phase I/II trial of neoadjuvant celecoxib, 5-fluorouracil, and irradiation in potentially resectable adenocarcinoma
of the pancreas.
                                                                                                                        5
         Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 12 of 53




Millenium M34102-04         Role: Co-Investigator    2003-2005         $193,200
A randomized, multicenter, open-label, phase 2b study of velcade alone and velcade plus irinotecan in patients with
relapsed or refractory colorectal carcinoma.

Novartis CPKC412A           PI: Blanke              2004-2006          $589,680.78
A phase I/II, open label study of PKC412 in combination with imatinib in patients with imatinib-resistant
gastrointestinal stromal tumors.

Pfizer                      Role: Co-Investigator      2004-2007          $156,950
A phase III, randomized, double-blind, placebo-controlled study of SU011248 in the treatment of patients with
imatinib mesylate resistant or intolerant malignant gastrointestinal stromal tumor.

Amgen 20080259            PI: Blanke                2011-2013
A phase III randomized double-blind placebo-controlled study of pegfilgrastim in advanced colorectal cancer
patients treated with FOLFOX or FOLFIRI.

Pending Support (Include Title, Source, PI, Amount, Period, and % Effort)

Publications/Creative Work:

Peer-reviewed Journal Articles

    1.  Blanke C, Clark C, Broun ER, Tricot G, Cunningham I, Cornetta K, Hedderman A, Hromas R: Adenovirus
        infections in T-cell depleted allogeneic bone marrow transplants. J Cell Biochem supp 18B:60, 1994
    2. Blanke CD, Clark C, Broun ER, Tricot G, Cunningham I, Cornetta K, Hedderman A, Hromas R: Evolving
        pathogens in bone marrow transplantation: Increased fatal adenoviral infections. Am J Med 99:326-328,
        1995
    3. Blanke CD, Ansari R, Mantravadi R, Gonin R, Tokars R, Fisher W, Pennington K, O'Connor T, Rynard S,
        Miller M, Einhorn L: A phase III trial of thoracic irradiation with or without cisplatin for locally advanced
        unresectable non small cell lung cancer: A Hoosier Oncology Group protocol. J Clin Oncol 13:1425-1429,
        1995
    4. Blanke CD, Loehrer P, Nichols C, Einhorn L: A phase II trial of VP-16, ifosfamide, cisplatin, vinblastine,
        and bleomycin in advanced germ cell tumors. Am J Clin Oncol 19:487-491, 1996
    5. Johnson D, Paul D, Hande K, Shyr Y, Blanke CD, Murphy B, Lewis M, DeVore R: Paclitaxel plus
        carboplatin in advanced non-small cell lung cancer: A phase II trial. J Clin Oncol 14:2054-2060, 1996
    6. Blanke CD, Delgalvis S, Nichols C: Late recurrence of seminoma. South Med J 90:653-655, 1997
    7. Blanke CD, DeVore R, Shyr Y, Murray M, Epstein B, Hande K, Stewart S, Johnson D: A pilot study of
        protracted low-dose cisplatin and etoposide with concurrent thoracic radiotherapy in unresectable stage III
        non-small cell lung cancer. Int J Radiat Biol Phys 37:111-116, 1997
    8. Blanke CD, Kasimis B, Schein P, Capizzi R, Kurman M: A phase II study of trimetrexate, 5-fluorouracil,
        and leucovorin for advanced colorectal cancer. J Clin Oncol 15:915-920, 1997
    9. Hoff SJ, Sawyers JL, Blanke CD, Choy H, Stewart JR: Prognosis of adenocarcinoma arising in Barrett’s
        Esophagus. Ann Thorac Surg 65(1):176-80, discussion 180-1, 1998
    10. Sandler A, Blanke C, Monaco F, Carey MA, Ansari R, Fisher B, Spiridonidis CH, Einhorn L, Nichols C:
        CODE (cisplatin, vincristine, doxorubicin, etoposide) plus granulocyte-colony stimulating factor in
        advanced non-small-cell lung cancer: A Hoosier Oncology Group phase II trial. Am J Clin Oncol
        21(3):294-7, 1998
    11. Washington K, Chiappori A, Hamilton K, Shyr Y, Blanke C, Johnson D, Sawyers J, Beauchamp D:
        Expression of beta-catenin, alpha-catenin, and E-cadherin in Barrett’s esophagus and esophageal
        adenocarcinomas. Mod Pathol 11(9)805-13, 1998
    12. Rose AT, Rose DM, Pinson CW, Wright JK, Blair T, Blanke C, Delbeke D, Debelak JP, Chapman WC:
        Hepatocellular carcinoma outcomes based on indicated treatment strategy. Am Surg 64(12):1128-34,
                                                                                                                      6
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 13 of 53



    discussion 1134-5, 1998
13. Rose DM, Chapman WC, Brockenbrough AT, Wright JK, Rose AT, Meranze S, Mazer M, Blair T, Blanke
    CD, Debelak JP, Pinson CW: Transcatheter arterial chemoembolization as primary treatment for
    hepatocellular carcinoma. Am J Surg 177(5):405-10, 1999
14. Scoggins CR, Meszoely IM, Blanke CD, Beauchamp RD, Leach SD: Non-operative management of
    primary colorectal cancer in patients with stage IV disease. Ann Surg Oncol 6(7):651-7, 1999
15. Blanke CD*, Hemmer PA*, Witte RS: Acute tumor lysis syndrome with choriocarcinoma. South Med J
    93(9):916-19, 2000 *Equal contribution
16. John W, Picus J, Blanke CD, Clark JW, Schulman LN, Rowinsky EK, Thornton DE, Loehrer PJ: Activity
    of multitargeted antifolate (pemetrexed disodium, LY231514) in patients with advanced colorectal cancer:
    Results from a phase II study. Cancer 88(8):1807-13, 2000
17. Saltz LB, Cox JV, Blanke C, Rosen LS, Fehrenbacher L, Moore MJ, Maroun JA, Ackland SP, Locker PK,
    Pirotta N, Elfring GL, Miller LL: Irinotecan plus fluorouracil and leucovorin for metastatic colorectal
    cancer. N Engl J Med 343(13):905-14, 2000
18. Miller KD, Picus J, Blanke C, John W, Clark J, Shulman LN, Thornton D, Rowinsky E, Loehrer PJ Sr:
    Phase II study of the multitargeted antifolate LY231514 in patients with advanced pancreatic cancer. Ann
    Oncol 11(1):101-3, 2000
19. Blanke CD, Stipanov M, Morrow J, Rothenberg M, Chinery R, Shyr Y, Coffey R, Johnson DH, Leach SD,
    Beauchamp RD: A Phase I study of vitamin E, 5-fluorouracil, and leucovorin for advanced malignancies.
    Invest New Drugs 19(1):21-7, 2001
20. Blanke CD, Haller DG, Benson AB, Rothenberg ML, Berlin J, Mori M, Hsieh YC, Miller LL: A phase II
    study of irinotecan with 5-fluorouracil and leucovorin in patients with previously untreated gastric
    adenocarcinoma. Ann Oncol 12(11):1575-80, 2001
21. Thirion P, Piedbois P, Buyse M, O'Dwyer PJ, Cunningham D, Man A, Greco FA, Colucci G, Kohne CH,
    Di Constanzo F, Piga A, Palmeri S, Dufour P, Cassano A, Pajkos G, Pensel RA, Aykan NF, Marsh J,
    Seymour MT, Meta-Analysis Group in Cancer: Alpha-interferon does not increase the efficacy of 5-
    fluorouracil in advanced colorectal cancer. Br J Cancer 84:611-620, 2001
22. Blanke CD, Eisenberg BL, Heinrich MC: Gastrointestinal stromal tumors. Curr Treat Options Oncol
    2(6):485-91, 2001
23. Karamlou TB, Vetto J, Corless C, DeLoughery T, Faigel D, Blanke CD: Metastatic breast cancer presenting
    as refractory anemia and gastric polyps: A case report and review of the literature. South Med J 95(8):922-
    5, 2002
24. Demetri GD*, von Mehren M*, Blanke CD*, van den Abbeele AD, Eisenberg B, Roberts PJ, Heinrich MC,
    Tuveson DA, Singer S, Janicek M, Fletcher JA, Silverman S, Silberman S, Capdeville R, Kiese B, Peng B,
    Dimitrijevic S, Druker BJ, Corless C, Fletcher CD, Joensuu H*: Effects of imatinib mesylate in advanced
    gastrointestinal stromal tumors. N Engl J Med 347(7):472-80, 2002 *Equal contribution
25. Blanke CD, Shultz J, Cox J, Modiano M, Isaacs R, Kasimis B, Shilsky R, Fleagle J, Moore M, Kemeny N,
    Carlin D, Hammershaimb L, Haller D: A double-blind placebo-controlled randomized phase III trial of 5-
    fluorouracil and leucovorin, plus or minus trimetrexate, in previously untreated patients with advanced
    colorectal cancer. Ann Oncol 13(1):87-91, 2002
26. Punt CJ, Blanke CD, Zhang J, Hammershaimb L: Integrated analysis of overall survival in two randomised
    studies comparing 5-fluorouracil/leucovorin with or without trimetrexate in advanced colorecal cancer.
    Ann Oncol 13(1):92-4, 2002
27. Heinrich MC, Blanke CD, Druker BJ, Corless CL: Inhibition of KIT tyrosine kinase activity: A novel
    molecular approach to the treatment of KIT positive malignancies. J Clin Oncol 20(6):1692-1703, 2002
28. Heinrich MC, Corless CL, Demetri GD, Blanke CD, von Mehren M, Joensuu H, McGreevey LS, Chen CJ,
    Van den Abbeele AD, Druker BJ, Kiese B, Eisenberg B, Roberts PJ, Singer S, Fletcher CD, Silberman S,
    Dimitrijevec S, Fletcher JA: Kinase mutations and imatinib response in patients with metastatic
    gastrointestinal stromal tumor. J Clin Oncol 21(23):4342-49, 2003
29. Hayes-Lattin B, Blanke CD, DeLoughery TG: Pulmonary and intracerebral plasmacytomas in a patient
    without multiple myeloma: A case report. Am J Hematol 73(2):131-4, 2003
30. Masters GA, Declerck L, Blanke C, Sandler A, DeVore R, Miller K, Johnson D, Eastern Cooperative
    Oncology Group: Phase II trial of gemcitabine in refractory or relapsed small-cell lung cancer: Eastern
                                                                                                             7
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 14 of 53



    Cooperative Oncology Group Trial 1597. J Clin Oncol 21(8):1550-55, 2003
31. Hecht JR, Blanke CD, Benson AB 3rd, Lenz H-J: A phase II trial of CPT-11 and paclitaxel in metastatic
    adenocarcinoma of the esophagus and gastric cardia. Oncology 17(9 Supp 8):13-15, 2003
32. Demetri GD, Benjamin R, Blanke CD Choi H, Corless C, DeMatteo RP, Eisenberg BL,
    Fletcher CDM, Maki RG, Rubin BP, Van den Abbeele AD, von Mehren M, NCCN GIST Task Force:
    NCCN Task Force Report: Optimal Management of Patients with Gastrointestinal Stromal Tumors (GIST):
    Expansion and Update of NCCN Clinical Practice Guidelines. JNCCN 2(supp 1):S1-26, 2004
33. Bono P, Krause A, von Mehren M, Heinrich MC, Blanke CD, Dimitrejevic S, Demetri GD, Joensuu H:
    Serum KIT and KIT ligand levels in patients with gastrointestinal stromal tumors treated with imatinib.
    Blood 103(8):2929-35, 2004
34. Blanke CD, Mattek NC, Deloughery TG, Koop DR: A phase I study of 5-fluorouracil, leucovorin, and
    celecoxib in patients with incurable colorectal cancer. Prostaglandins Other Lipid Mediat 75(1-4):169-72,
    2005
35. Tedesco KL, Berlin J, Blanke CD, Teng M, Choy H, Roberts J, Beauchamp RD, Leach S, Wyman K,
    Tarpley J, Shyr Y, Caillouette C, Chakravarthy B: A Phase I Trial of Orzel (UFT+leucovorin), Cisplatin,
    and Radiation Therapy in the Treatment of Potentially Resectable Esophageal Cancer. Int J Radiat Biol
    Phys 61(5):1364-70, 2005
36. Blanke CD: Low dose versus high dose imatinib for gastrointestinal stromal tumors. Nature Clin Practice
    Gastroenterol Hepatol 2:76-77, 2005
37. Sargent DJ, Wieand HS, Haller DG, Gray R, Benedetti JK, Buyse M, Labianca R, Seitz JF, O’Callaghan
    CJ, Francini G, Grothey A, O’Connell M, Catalano PJ, Blanke CD, Kerr D, Green E, Wolmark N, Andre T,
    Goldberg RM, De Gramont A: Disease-free survival versus overall survival as a primary endpoint for
    adjuvant colon cancer studies: Individual patient data from 20,898 patients on 18 randomized trials. J Clin
    Oncol 23(34):8664-70, 2005
38. Blanke CD, Eisenberg BL, Heinrich M: Epidemiology of GIST in the United States (corr). Am J
    Gastroenterol 100(10):2366, 2005
39. Blanke CD, Corless CL: State of the art therapy for gastrointestinal stromal tumors. Ca Invest 23(3):274-80,
    2005
40. Williamson SK, McCoy SA, Gandara DR, Dakhil SR, Yost KJ, Paradelo JC, Atkins JN, Blanke CD,
    Abbruzzese JL: Phase II trial of gemcitabine plus irinotecan in patients with esophageal cancer: A
    Southwest Oncology Group Trial. Am J Clin Oncol 29(2):116-122, 2006
41. Unger JM, Coltman CA Jr, Crowley JJ, Hutchins LF, Martino S, Livingston RB, Macdonald JS, Blanke
    CD, Gandara DR, Crawford ED, Albain KS: Impact of the year 200 Medicare policy change on older
    patient enrollment to cancer clinical trials. J Clin Oncol 24(1):141-4, 2006
42. Heinrich MD, Corless CL, Blanke CD, Demetri GD, Joensuu H, Roberts PJ, Eisenberg BL, von Mehren M,
    Fletcher CD, Sandau K, McDougall K, Ou WB, Chen CJ, Fletcher J: Molecular correlates of imatinib
    resistance in GIST. J Clin Oncol 24(29):4764-74, 2006
43. Dragovich T, McCoy S, Fenoglio-Preiser C, Wang J, Benedetti JK, Baker AF, Hackett CB, Urba SG, Zaner
    KS, Blanke CD, Abbruzzese JL: Phase II trial of erlotinib in gastroesophageal junction and gastric
    adenocarcinomas: SWOG 0127. J Clin Oncol 24(30):4922-27, 2006
44. Gupta M, Sheppard BC, Corless CL, MacDonell KR, Blanke CD, Billingsley KG: Outcome following
    surgical therapy for gastrointestinal stromal tumors. J GI Surg 10(8):1099-105, 2006
45. Huse DM, von Mehren M, Lenhart G, Joensuu H, Blanke C, Feng W, Demetri G: Cost effectiveness of
    imatinib mesylate in the treatment of advanced gastrointestinal stromal tumours. Clin Drug Invest
    27(2):85-93, 2007
46. Kim DW, Blanke CD, Wu H, Shyr Y, Berlin J, Beauchamp RD, Chakravarthy B: Phase II study of
    preoperative paclitaxel/cisplatin with radiotherapy in locally advanced esophageal cancer. Int J Radiat
    Oncol Biol Phys 67(2):397-404, 2007
47. Allegra C, Blanke CD, Buyse M, Goldberg R, Grothey A, Meropol NJ, Saltz L, Venook A, Yothers G,
    Sargent D: Endpoints in advanced colon cancer clinical trials: A review and proposal. J Clin Oncol
    25(24):3572-75, 2007
48. Agaimy A, Pelz AF, Corless CL, Wunsch PH, Heinrich MC, Hofstaedter F, Dietmaier W, Blanke CD,
    Wieacker P, Roessner A, Hartmann A, Schneider-Stock R: Epithelioid gastric stromal tumours of the
                                                                                                              8
      Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 15 of 53



      antrum in young females with the Carney triad: a report of three new cases with mutational analysis and
      comparative genomic hybridization. Oncol Reports 18(1):9-15, 2007
49.   Blanke CD, Demetri GD, von Mehren M, Heinrich MC, Eisenberg B, Fletcher JA, Corless CL, Fletcher
      CD, Heinz D, Wehre E, Nikolova Z, Joensuu H: Long-term results from a randomized phase II trial of
      standard versus higher-dose imatinib mesylate for patients with unresectable or metastatic gastrointestinal
      stromal tumors expressing KIT. J Clin Oncol 26(4):620-5, 2008
50.   Blanke CD, Rankin C, Demetri GD, Ryan CW, von Mehren M, Benjamin RS, Raymond AK, Bramwell
      VH, Baker LH, Maki RG, Tanaka M, Hecht JR, Heinrich M, Fletcher CD, Crowley JJ, Borden EC: Phase
      III randomized, Intergroup trial assessing imatinib mesylate at two dose levels in patients with unresectable
      or metastatic gastrointestinal stromal tumors expressing the KIT receptor tyrosine kinase: S0033. J Clin
      Oncol 26(4):626-32, 2008
51.   Heinrich MC, Owzar K, Corless CL, Hollis D, Borden EC, Fletcher CD, Ryan CW, von Mehren M, Blanke
      CD, Rankin C, Benjamin RS, Bramwell VH, Demetri GD, Bertagnolli MM, Fletcher JA: Correlation of
      Kinase Genotype and Clinical Outcome in the North American Inter-Group Phase III Trial of Imatinib
      Mesylate for Treatment of Advanced GI Stromal Tumor (CALGB 150105). J Clin Oncol 26(33):5360-67,
      2008
52.   Chan JS, Harding CO, Blanke CD: Postchemotherapy hyperammonemic encephalopathy emulating
      ornithine transcarbamoylase (OTC) deficiency. South Med J 101(5):543-5, 2008
53.   Sarff M, Rogers W, Blanke C, Vetto JT: Evaluation of the tumor board as a Continuing Medical Education
      (CME) activity: Is it useful? J Cancer Edu 23(1):51-6, 2008
54.   Eisenberg BL*, Harris J, Blanke CD*, Demetri GD*, Heinrich MC, Watson JC, Hoffman JP, Okuno S,
      Kane JM, von Mehren M*: Phase II trial of neoadjuvant/adjuvant imatinib mesylate for advanced primary
      and metastatic recurrent operable gastrointestinal stromal tumor: Early results of RTOG 0132/ACRIN 6665.
      J Surg Oncol 99(1):42-47, 2009 *Equal contribution
55.   Blanke CD, Beer TM, Todd K, Mori M, Stone M, Lopez C: Phase II study of calcitriol-enhanced docetaxel
      in patients with previously untreated metastatic or locally advanced pancreatic cancer. Invest New Drugs
      27(4):374-78, 2009
56.   Blanke CD, Chansky K, Christman KL, Hundahl SA, Issell BF, Van Veldhuizen PJ Jr, Budd GT,
      Abbruzzese JL, Macdonald JS: S9511: A Southwest Oncology Group phase II study of trimetrexate, 5FU,
      and leucovorin in unresectable or metastatic adenocarcinoma of the stomach. Am J Clin Oncol 33(2):117-
      20, 2010
57.   Demetri GD, Wang Y, Wehrle E, Racine A, Nikolova Z, Blanke C, Joensuu H, von Mehren M: Imatinib
      plasma levels are correlated with clinical benefit in patients with unresectable/metastatic gastrointestinal
      stromal tumors. J Clin Oncol 27(19):3141-47, 2009
58.   DeMatteo Ballman KV, Antonescu CR, Maki RG, Pisters PW, Demetri GD, Blackstein ME, Blanke CD,
      von Mehren M, Brennan MF, Patel S, McCarter MD, Polikoff JA, Tan BR, Owzar K, ACOSOG Intergroup
      Adjuvant GIST Study Team: Randomized trial of adjuvant imatinib mesylate following the resection of
      localized, primary, GIST. Lancet 373(9669):1097-1104, 2009
59.   Rink L, Skorobogatko Y, Kossenkov AV, Belinsky MG, Pajak T, Heinrich MC, Blanke CD, von Mehren
      M, Ochs MF, Eisenberg B, Godwin AK: Gene expression signatures and response to imatinib mesylate in
      gastrointestinal stromal tumor. Mol Cancer Ther 8(8):2172-82, 2009
60.   Whitehead RP, Rankin C, Hoff PM, Gold PJ, Billingsley KG, Chapman RA, Wong L, Ward JH,
      Abbruzzese JL, Blanke CD: Phase II trial of romidepsin (NSC-630176) in previously treated colorectal
      cancer patients with advanced disease: a Southwest Oncology Group study (S0336). Invest New Drugs
      27(5):469-75, 2009
61.   Gastrointestinal Stromal Tumor Meta-Analysis Group: Comparison of two doses of imatinib for the
      treatment of unresectable or metastatic gastrointestinal stromal tumors: A meta-analysis based on 1640
      patients. J Clin Oncol 28:1247-1253, 2010
62.   De Gramont A, Hubbard J, Shi Q, O’Connell MJ, Buyse M, Benedetti J, Bot B, O’Callaghan C, Yothers G,
      Goldberg RM, Blanke CD, Benson A, Deng Q, Alberts SR, Andre T, Wolmark N, Grothey A, Sargent D:
      Association between disease-free survival and overall survival when survival is prolonged after recurrence
      in patients receiving cytotoxic adjuvant therapy for colon cancer: Simulations based on the 20,800 patient
      ACCENT data set. J Clin Oncol 28(3):460-65, 2010
                                                                                                                 9
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 16 of 53



63. Rubin BP, Blanke CD, Demetri GD, Dematteo RP, Fletcher CD, Goldblum JR, Lasota J, Lazar A, Maki
    RG, Miettinen M, Noffsinger A, Washington MK, Krausz T: Protocol for the examination of specimens
    from patients with gastrointestinal stromal tumor. Arch Pathol Lab Med134(2):165-170, 2010
64. Gold PJ, Goldman B, Iqbal S, Leichman LP, Zhang W, Lenz H-J, Blanke CD: Cetuximab as second-line
    therapy in patients with metastatic esophageal cancer: A phase II Southwest Oncology Group Study
    (S0415). J Thorac Oncol 5(9):1472-76, 2010
65. Moinpour CM, Vaught NL, Goldman B, Redman MW, Philip PA, Millwood B, Lippman SM, Seay TE,
    Flynn PJ, O’Reilly EM, Rowland KM, Wong RP, Benedetti J, Blanke CD: Pain and emotional well-being
    outcomes in Southwest Oncology Group-directed Intergroup trial S0205: A phase III randomized, open-
    label study comparing gemcitabine plus cetuximab (IMC-225) versus gemcitabine as first-line therapy of
    patients with advanced pancreas cancer. J Clin Oncol 28(22):3611-16, 2010
66. Philip PA, Benedetti J, Corless CL, Wong R, O'Reilly EM, Flynn PJ, Rowland KM, Atkins JN, Mirtsching
    BC, Rivkin SE, Khorana AA, Goldman B, Fenoglio-Preiser CM, Abbruzzese JL, Blanke CD: Phase III
    study comparing gemcitabine plus cetuximab versus gemcitabine in patients with advanced pancreatic
    adenocarcinoma: Southwest Oncology Group–directed Intergroup trial S0205. J Clin Oncol 28(22):3605-
    10, 2010
67. Philip PA, Benedetti J, Goldman B, Lowy A, Blanke C: Reply to S. Boeck et al. J Clin Oncol 29:372-e73,
    2010
68. Blanke CD, Huse DM: Cost-effectiveness of tyrosine kinase inhibitor therapy in metastatic gastrointestinal
    stromal tumors. J Med Econ 13(4):681-90, 2010
69. Renouf DJ, Lim HJ, Speers C, Villa D, Gill S, Blanke CD, O’Reilly SE, Kennecke H: Survival for
    metastatic colorectal cancer in the bevacizumab era. Clin Colorect Cancer 10(2):97-101, 2011
70. Pisters PW, Blanke CD, von Mehren M, Picus J, Sirulnik A, Stealey E, Trent JC, registry Steering
    Committee: A USA registry of gastrointestinal stromal tumor patients: Changes in practice over time and
    differences between community and academic practices. Ann Oncol 22(11):2523-9, 2011
71. Iqbal S, Goldman B, Fenoglio-Preiser CM, Lenz HJ, Zhang W, Dannenberg KD, Shibata SI, Blanke CD:
    Southwest Oncology Group study S0413: a phase II Trial of GW572016 (lapatinib) as first line therapy in
    patients with advanced or metastatic gastric cancer. Ann Oncol 22(12):2610-15, 2011
72. Sargent D, Shi Q, Yothers G, Van Cutsem E, Cassidy J, Saltz L, Wolmark N, Bot B, Grothey A, Buyse M,
    de Gramont A, for the Adjuvant Colon Cancer End-points (ACCENT) Group. Two or three year disease-
    free survival (DFS) as a primary end-point in stage III adjuvant colon cancer trials with fluoropyrimidines
    with or without oxaliplatin or irinotecan: Data from 12,676 patients from MOSAIC, X-ACT, PETACC-3,
    C-06, C-07 and C89803. Eur J Cancer. May;47(7):990-6, 2011
73. Blanke CD*, Goldberg RM*, Grothey A*, Mooney M*, Roach N*, Saltz LB*, Welch JJ*, Wood WA*,
    Meropol NJ*, on behalf of the NCI GI Steering Committee Colon Cancer Task Force: KRAS and
    Colorectal Cancer: Ethical and Pragmatic Issues in Effecting Real Time Change in Oncology Clinical Trials
    and Practice. Oncologist 16(8):1061-8, 2011 *Equal contribution
74. Iqbal S, Rankin C, Lenz H-J, Gold PJ, Ahmad SA, El-Khouueiry AB, Messino MJ, Holcombe RF, Blanke
    CD: A phase II trial of gemcitabine and capecitabine in patients with unresectable or metastatic gallbladder
    cancer or cholangiocarcinoma: Southwest Oncology Group Study 0202. Cancer Chemother Pharmacol
    68(6):1595-602, 2011
75. El-Khoueiry AB, Rankin CJ, Ben-Josef E, Lenz H-J, Gold PJ, Hamilton RD, Gonvindarajan R, Eng C,
    Blanke CD: SWOG 0514: A phase II study of sorafenib in patients with unresectable or metastatic
    gallbladder carcinoma and cholangiocarcinoma. Invest New Drugs 30(4):1646-51, 2012
76. Blanke CD, Bot BM, Thomas DM, Bleyer A, Kohne CH, Seymour MT, de Gramont A, Goldberg RM,
    Sargent DJ: Impact of young age on treatment efficacy and safety in advanced colorectal cancer: A pooled
    analysis of patients from nine first-line phase III chemotherapy trials. J Clin Oncol 29(20):2781-86, 2011
77. Leichman LP, Goldman BH, Bohanes PO, Lenz H-J, Thomas CR, Billingsley KG, Corless CL, Iqbal S,
    Gold PJ, Benedetti JK, Danenberg KD, Blanke CD: S0356: a phase II clinical and prospective molecular
    trial with oxaliplatin, fluorouracil, and external-beam radiation therapy before surgery for patients with
    esophageal adenocarcinoma. J Clin Oncol 29(34):4555-60, 2011
78. Chu DZC, Hussey MA, Alberts DS, Meyskens FL jr, Fenoglio-Preiser CM, Rivkin SE, Mills GM, Giguere
    JK, Blanke CD, Goodman GE: Colorectal chemoprevention pilot study (SWOG-9041), randomized and
                                                                                                             10
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 17 of 53



    placebo controlled: The importance of multiluminal lesions. Clin Colorectal Cancer 10(4):310-16, 2011
79. Wang D, Zhang Q, Blanke CD, Demetri GD, Heinrich MC, Watson JC, Hoffman JP, Okuno S, Kane JM,
    von Mehren M, Eisenberg BL: Phase II trial of neoadjuvant/adjuvant imatinib mesylate for advanced
    primary and metastatic/recurrent operable gastrointestinal stromal tumors (GIST): Long-term follow-up
    results of RTOG 0132. Ann Surg Oncol Jul;19(7):2420, 2012
80. Tomblyn MB, Goldman BH, Thomas CR Jr, Benedetti JK, Lenz H-J, Mehta V, Beeker T, Gold PJ,
    Abbruzzese JL, Blanke CD; SWOG GI Committee: Cetuximab plus cisplatin, irinotecan, and thoracic
    radiotherapy as definitive treatment for locally advanced, unresectable esophageal cancer: a phase-II study
    of the SWOG (S0414). J Thorac Oncol 7(5):906-12, 2012
81. Hubbard J, Thomas DM, Yothers G, Green E, Blanke C, O'Connell MJ, Labianca R, Shi Q, Bleyer A, de
    Gramont A, Sargent D: Benefits and adverse events in younger versus older patients receiving adjuvant
    chemotherapy for colon cancer: Findings from the Adjuvant Colon Cancer Endpoints data set. J Clin Oncol
     30(19):2334-9, 2012
82. Smalley SR, Benedetti JK, Haller DG, Hundahl SA, Estes NC, Ajani JA, Gunderson LL, Goldman B,
    Martenson JA, Jessup JM, Stemmermann GN, Blanke CD, Macdonald JS: Updated Analysis of SWOG-
    Directed Intergroup Study 0116: A phase III trial of adjuvant radiochemotherapy versus observation
    following curative gastric cancer resection. J Clin Oncol 30(19):2327-33, 2012
83. McCarter MD, Antonescu CR, Ballman KV, Maki RG, Pisters PW, Demetri GD, Blanke CD, von Mehren
    M, Brennan MF, McCall L, Ota DM, DeMatteo RP; American College of Surgeons Oncology Group
    (ACOSOG) Intergroup Adjuvant Gist Study Team: Microscopically positive margins for primary
    gastrointestinal stromal tumors: analysis of risk factors and tumor recurrence. J Am Coll Surg 215(1):53-9;
    discussion 59-60, 2012
84. Van Loon K, Wigler D, Niedzwiecki D, Venook A, Fuchs C, Blanke C, Saltz L, Goldberg RM, Meyerhardt
    JA: Comparison of dietary and lifestyle habits among stage III and metastatic colorectal cancer patients:
    Findings from CALGB 89803 and 80405. Clin Colorectal Cancer 12(2):95-102, 2013
85. Corless CL, Ballman KV, Antonescu CR, Kolesnikova V, Maki RG, Pisters PWT, Blackstein ME, Blanke
    CD, Demetri GD, Heinrich MC, von Mehren M, Patel S, McCarter MD, Owzar K, DeMatteo RP:
    Pathologic and molecular features correlate with long-term outcome after adjuvant therapy of resected
    primary GI stromal tumor: the ACOSOG Z9001 trial. J Clin Oncol 32:1563-1570, 2014
86. Cheung WY, Shi Q, O’Connell M, Cassidy J, Blanke CD, Kerr DJ, Meyers J, Van Cutsem E, Alberts SR,
    Yothers G, Sargent DJ, ACCENT Collaborative Group: The predictive and prognostic value of sex in early-
    stage colon cancer: A pooled analysis of 33,345 patients from the ACCENT database. Clin Colorectal
    Cancer 12:179-187, 2013
87. Louie SG, Lenz H-J, Albain KS, Gotay C, Coleman D, Raghavan D, Shields AF, Gold PJ, Blanke CD:
    Higher cpaecitabine AUC in elderly patients with advanced colorectal cancer (SWOG0030). Br J Cancer
    109:1744-1749, 2013
88. Gordon MA, Gundacker HM, Benedetti J, MacDonald JS, baranda JC, Levin WJ, Blanke CD, Elatre W,
    Weng P, Zhou JY, Lenz H-J, Press MF: Assessment of HER2 gene amplification in adenocarcinomas of the
    stomach or gastroesophageal junction in the INT-0116/SWOG9008 clinical trial. Ann Oncol 24:1754-1761,
    2013
89. El-Khoueiry AB, Rankin C, Siegel AB, Iqbal S, Gong I-Y, Micetich KC, Kayaleh O, Lenz H-J, Blanke CD.
     SWOG S0941 study of sorafenib and erlotinib in patients with advanced gallbladder carcinoma or
    cholangiocarcinoma. Br J Cancer 110:882-887, 2014
90. Ulrich CM, Rankin C, Toriola AT, Makar KW, Altug-Teber O, Benedetti JK, Holmes RS, Smalley SR,
    Blanke CD, Lenz H-J. Polymorphisms in folate-metabolizing enzymes and response to 5-fluorouracil
    among stage II or III rectal cancer patients (INT-0144; SWOG 9304). Cancer Nov 1;120(21):3329-3337,
    2014
91. Ellis L, Blanke CD, Roach N: “Losing the Battle With Cancer”. J Clin Oncoll Apr; 1 (1):13-14, 2015
    (Accepted)
92. Bohanes P, Rankin CJ, Blanke CD, Winder T, Ulrich CM, Smalley SR, Rich TA, Martensen JA, Benson
    III A, Mayer RJ, Cripps CM, Danenberg K, Makar KW, Zhang W, Benedetti JK, Lenz H-J:
    Pharmacogenetic analysis of INT 0144 trial: Association of polymorphisms with survival and toxicity in
    rectal cancer patients treated with 5-FU and radiation. Clinical Cancer Research, 21 (7), 1583-1590, 2015
                                                                                                            11
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 18 of 53



93. Hershman DL, Unger JM , Wright JD, Ramsey S, Till C, Tangen CM, Barlow W, Blanke CD, Thompson
     IM, Hussain M: Adverse Health Events Following Intermittent and Continuous Androgen Deprivation in
     Metastatic Prostate Cancer Patients. (SWOG 9346). JAMA Oncol, Apr 1;2(4): 453-61, 2016
94. Christen WG, Glynn RJ, Gaziano JM, Darke AK, Crowley JJ, Goodman PJ, Lippman SM, Lad TE,
     Bearden JD, Goodman GE, Minasian LM, Thompson IM Jr, Blanke CD, Klein EA. Age-related cataract in
     men in the selenium and vitamin e cancer prevention trial eye endpoints study: a randomized clinical trial.
     JAMA Ophthalmol. 2015 Jan;133(1):17-24
95. Unger JM, Barlow WE, Ramsey SD, LeBlanc M, Blanke CD, Hershman DL. The scientific impact of
     positive and negative phase III cancer clinical trials. JAMA Oncology, 2016 Mar 10. (Epub ahead of print)
96. Chung V, McDonough S, Philip PA, Cardin D, Wang-Gillam A, Hui L, Tejani MA, Seery TE, Dy IA, T
     Al Baghdadi T, Hendifar AE, Doyle LA, Lowy AM, Guthrie K, Blanke CD, Hochster HS:Z A randomized
     phase II intergroup trial of selumetinib and MK-2206 versus mFOLFOX in patients with metastatic
     pancreatic cancer after prior therapy. (SWOG S1115). JAMA Oncology (Submitted)
97. Philip PA, Goldman B, Ramanathan RK, Lenz H-J, Lowy AM, Whitehead RP, Zhang W, Iqbal S, Gaur R,
     Benedetti JK, Blanke CD. Dual blockade of epidermal growth factor receptor (EGFR) and insulin-like
     growth factor receptor-1 (IGF-1R) signaling in metastatic pancreatic cancer: phase Ib and randomized
     phase II trial of gemcitabine, erlotinib, and cixutumumab versus gemcitabine plus erlotinib (SWOG
     S0727). Cancer 2014 Oct 1;120(19) 2980-5
98. Bailey HH, Chuang LT, duPont NC, Eng C, Foxhall LE, Merrill JK, Wollins DS, Blanke CD: American
     Society of Clinical Oncology Statement: Human Papillomavirus Vaccination for Cancer Prevention, J Clin
     Oncol, 2016 (Submitted)
99. Wang D, Zhang Q, Blanke CD, Demetri GD, Heinrich MC, Watson JC, Hoffman JP, Okuno S, Kane JM,
      von Mehren M, Eisenberg BL: Phase II trial of neoadjuvant/adjuvant imatinib mesylate (IM) for advanced
      primary and metastatic/recurrent operable gastrointestinal stromal tumor (GIST): Long-term follow-up
      results of RTOG 0132. Ann Surg Oncol 19(4):1074-80, 2012
100. Ben-Josef E, Guthrie KA, El-Khoueiry AB, Corless CL, Zalupski MM, Lowy AM, Thomas, Jr. CR,
       Alberts SR, Dawson LA, Micetich, KC, Thomas MB, Siegel AB, Blanke CD: SWOG S0809: A phase II
       intergroup trial of adjuvant capecitabine/gemcitabine followed by radiotherapy and concurrent
     capecitabine in extrahepatic cholangiocarcinoma and gallbladder carcinoma. J Cin Oncol, Aug
     20;33(24):2617-2622, 2015
101. Ramanathan RK, McDonough SL, Kennecke HF, Iqbal S, Baranda JC, Seery TE, Lim HJ, Hezel AF,
      Vaccaro GM, Blanke CD: A phase II study of MK-2206, an allosteric inhibitor of AKT as second line
      therapy for advanced gastric and gastroesophageal junction cancer, SWOG Cooperative group trial
     (S1005). Cancer Jul 1;121(13):2193-2197, 2015
102. Heinrich MC, Rankin C, Blanke CD, Demetri GD, Borden EC, Ryan CW, Von Mehren M, Blackstein ME,
      Priebat DA, Tap WD, Maki RG, Corless CL, Fletcher JA, Owzar K, Crowley JJ, Benjamin RS, Baker LH:
      Long-Term Results of Imatinib Mesylate in Advandced Gastrointestinal Stromal Tumors (GIST)
      Correlated with Next Generation Sequencing Results, SWOG Phase II Intergroup Trial (S0033) Journal of
      Clinical Oncology, 2016 (Submitted)
103. Heinrich MC, Rankin C, Blanke CD, Demetri GD, Borden EC, Ryan CW, von Mehren M, Priebat DA,
     Tap WD, Maki RG, Corless CL, Fletcher JA, Owzar K, Crowley JJ, Benjamin RS, Baker LH: Long-term
     results of imatinib mesylate in advanced gastrointestinal stromal tumors(GIST) correlated with next
     generation sequencing results: SWOG phase III intergroup trial S0033. JAMA Oncology (Submitted)
104. Unger JM ,Barlow WE ,Tangen CM ,Ramsey SD, Thompson IM , Jr., Klein EA , LeBlanc M, Blanke CD,
     Goodman PJ , Minasian LM , Hershman DL: The scientific impact and value of large, NCI-sponsored
     randomized phase III cancer prevention trials. J Cin Oncol, submitted 2016 Nov 29
105. Unger JM, LeBlanc M, Blanke CD. The impact of SWOG treatment trials on population survival.
     JAMA, accepted 2017 Feb 24
106. Chung V, McDonough S, Philip PA, Cardin D, Wang-Gillam A, Hui L, Tejani MA, Seery TE, Dy IA , Al
     Baghdadi T, Hendifar AE, Doyle LA, Lowy AM, Guthrie KA, Blanke CD, Hochster HS: Effect of
     Selumetinib and MK-2206 vs Oxaliplatin and Fluorouracil in Patients With Metastatic Pancreatic Cancer
     After Prior Therapy: SWOG S1115 Study Randomized Clinical Trial. JAMA Oncology 2016 Dec 15
107. Ellis LM, Blanke CD, Kohn E: Words matter: restoring respect and dignity when referring to people with
                                                                                                             12
      Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 19 of 53



     cancer. Cancer, accepted 2017 Feb 9
108. Blanke CDinvite, LeBlanc M, Hershman D, Ellis L, Meyskens F: Characterizing 18 years of death with
     dignity in Oregon. JAMA Oncology, accepted 2017 Jan 17
109. Yao JC, Guthrie KA, Moran C, Strosberg JR, Kulke MH,Chan Ang J, Loconte N, McWilliams RR, Wolin
     EM, Mattar M, McDonough S, Chen H, Blanke CD, Hochster HS: Phase III Prospective Randomized
     Comparison Trial of Depot Octreotide Plus Interferon Alfa-2b Versus Depot Octreotide Plus Bevacizumab
     in Patients With Advanced Carcinoid Tumors: SWOG S0518. J Cin Oncol 2017 Apr 6
110. Herbst R, Redman M, Kim E, Semrad T, Bazhenova L, Masters G, Oettel K, Guaglianone P, Reynolds C,
     Karnad A, Arnold S, Varella-Garcia M, Moon J, Mack P, Blanke CD, Hirsch F, Kelly K, Gandara DR: A
     randomized, phase III study of carboplatin/paclitaxel or carboplatin/ paclitaxel/ bevacizumab with or
     without concurrent cetuximab in patients with advanced non-small cell lung cancer: SWOG S0819.
     J Cin Oncol, submitted 2017 Mar 6
111. Spence RA, Blanke CD, Keating TJ, et al: Responding to patient requests for hastened death: Physician aid
     in dying and the clinical oncologist. J Oncol Pract doi:10.1200/JOP.2016.019299. accepted 2017 Aug 2017




Non-peer-reviewed Journal Articles

1.    Blanke CD, Johnson D: Combined modality therapy in non-small cell lung cancer. Curr Opin Oncol 7:144-
      149, 1995
2.    Blanke CD, Kasimis B, Capizzi R: A pilot study of sequential trimetrexate, fluorouracil, and high-dose
      leucovorin in patients with metastatic colorectal cancer. Cancer Invest 14 (Supp 1):23, 1995
3.    Hande K, Taplin S, Krozely M, Blanke CD: High-dose megestrol acetate does not alter etoposide clearance.
      Clin Pharmacol Ther 59:199, 1995
4.    Blanke CD, Choy H, Leach S: Combined modality therapy for esophageal cancer. Semin Radiat Oncol
      7(Suppl2):15-23, 199
5.    Leach SD, Blanke CD, Choy H: Pancreatic adenocarcinoma: Adjuvant, neoadjuvant, and intraoperative
      chemoradiation. Semin Radiat Oncol 7(Suppl2):24-32, 1997
6.    Blanke CD, Johnson DH: Treatment of small cell lung cancer. Semin Thorac Cardiovasc Surg 9:101-110,
      1997
7.    Blanke CD, Messenger M, Taplin S: Trimetrexate: Review and current clinical experience in advanced
      colorectal cancer. Semin Oncol 24(Suppl 18):57-63, 1997
8.    Taplin SC, Blanke CD, Baughman C: Nursing care strategies for patients receiving trimetrexate. Semin
      Oncol 24(Suppl 18):64-70, 1997
9.    Rothenberg ML, Blanke CD: Systemic chemotherapy for metastatic colorectal cancer. Adv Oncol 14:25-29,
      1998
10.   Blanke CD, Choy H, Teng M, Beauchamp RD, Leach S, Roberts J, Washington K, Johnson DH:
      Concurrent paclitaxel and thoracic irradiation for locally advanced esophageal cancer. Semin Radiat Oncol
      9(2 supp 1):43-52, 1999
11.   Blanke CD, Teng M, Choy, H: The role of UFT in combined modality therapy. Oncol 13(10 supp 5):47-54,
      1999
12.   Rothenberg ML, Blanke CD: Topoisomerase I inhibitors in the treatment of colorectal cancer. Semin
      Oncol 26(6):632-9, 1999
13.   Dickson NR, Nicholson BP, Hande K, Blanke CD, Johnson D: Paclitaxel, UFT, and calcium folate in
      metastatic breast cancer. Oncology 13(7 supp 3):69-70, 1999
14.   Stipanov M, Morrow JD, Shyr Y, Hande KR, Blanke CD, Boeing A, Dorminy, Browning R, McKinney J,
      Coffey RJ Jr., Beauchamp RD, Rothenberg ML: Phase I study of 5-FU, leucovorin, and vitamin E and
      correlation with urinary F2 isoprostanes in patients with advanced malignancies. Clin Cancer Res 5:3733s,
      1999
15.   Blanke CD: Have COX-2 inhibitors a role in cancer treatment? Recent Adv Future Dir Cancer Treat Prev
      2:20-21, 2001
                                                                                                            13
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 20 of 53



16. Blanke CD, Eisenberg BL, Heinrich MC: Gastrointestinal stromal tumors. Curr Treatment Options in Oncol
    2:485-491, 2001
17. Blanke CD: Celecoxib with chemotherapy in colorectal cancer. Oncology 16(4 supp 3):17-21, 2002
18. Yee K, Sheppard BC, Domreis J, Blanke CD: Cancers of the gallbladder and biliary ducts. Oncology
    16(7):939-46, 949, discussion 949-50, 952-3, 956-7, 2002
19. Blanke CD: Role of cox-2 inhibitors in cancer therapy. Ca Invest 22(2):271-282, 2004
20. Schwartz RN, Blanke CD, Pesko LJ: Targeted therapies in the treatment of colorectal cancer: What
    managed care needs to know. J Manage Care Pharm 10(5 Supp B):S2-13, 2004
21. Blanke, CD: Current management of GIST. World Congress GI Cancer Final Prog Abstr Summ and Abstr
    7:111, 2004
22. Sanborn R, Blanke CD: Cyclooxygenase-2 Inhibition in colorectal cancer: Boom or bust? Semin Oncol
    32(1):69-75, 2004
23. Blanke CD: Current management of GISTs. Clin Adv Hematol Oncol 2(5):280, 2004
24. Venook AP, Blanke CD, Niedzwiecki D, Lenz H-J, Hollis DR, Sutherland S, Goldberg RM: Cancer and
    Leukemia Group B/Southwest Oncology Group Trial 80405: A phase III trial of chemotherapy and
    biologics for patients with untreated advanced colorectal adenocarcinoma. Clin Colorectal Ca 5(4):292-
    294, 2005
25. Schnadig ID, Blanke CD: Gastrointestinal stromal Tumors: Imatinib and beyond. Current Treat Options
    Oncol 7(6):427-37, 2006
26. Blanke CD: Gastrointestinal stromal tumors: Three perspectives on current diagnosis and therapy. EJC
    4suppl1:1-3, 2006
27. Blanke CD: Current and future management of GIST. Clin Adv Hematol Oncol 4(8):582-3, 2006
28. Blanke CD: Adding perioperative chemotherapy improves the outcome from surgery for potentially curable
    gastroesophageal cancers. Evidence-based Gastroenterol 2006
29. Blanke CD: Metastatic colorectal cancer: Treatment strategies with current cytotoxic regimens. Comm.
    Oncol 3 (suppl2):5-11, 2006
30. Benjamin RS, Blanke CD, Blay JY, Bonvalot S, Eisenberg B: Management of gastrointestinal stromal
    tumors in the imatinib era: Selected case studies. Oncologist 11(1):9-20, 2006
31. Venook AP, Blanke CD, Goldberg RM, Reinke DK, Sutherland S, Taylor J, McAllister P, Schilsky RL:
    Assessing the combination of FOLFOX or FOLFIRI, with bevacizumab, cetuximab, or both in metastatic
    colorectal cancer. Commun Oncol 3:593-598, 2006
32. Demetri GD, Benjamin RS, Blanke CD, Blay JY, Casali P, Choi H, Corless CL, Debiec-Rychter M,
    DeMAtteo RP, Ettinger DS, Fisher GA, Fletcher CD, Gronchi A, Hohenberger P, Hughes M, Joensuu H,
    Judson I, Le Cesne A, Maki RG, Morse M, Pappo AS, Pisters PW, Raut CP, Reichardt P, Tyler DS, Van
    den Abbeele AD, von Mehren M, Wayne JD, Zalcberg J, NCCN Task Force: NCCN Tas Force report:
    Optimal management of patients with gastrointestinal stromal tumor: Update of the NCCN clinical practice
    guidelines. J NCCN 5(supp 2): S1-29, 2007
33. Blanke CD: Rational treatment planning for isolated, potentially curable liver metastases. Commun Oncol
    3(suppl3): 11-16, 2007
34. Goldberg RM, Rothenberg ML, van Cutsem E, Benson AB 3rd, Blanke CD, Diasio RB, Grothey A, Lenz
    H-J, Meropol NJ, Ramanthan RK, Becerra CH, Wickham R, Armstrong D, Viele C: The continuum of care:
    A paradigm for the management of metastatic colorectal cancer. Oncologist 12(1):38-50, 2007
35. Blanke CD: Perforation and stage II colon cancer: Is it always high risk? Gastro Ca Res 2:103-104, 2008
36. Venook AP, Blanke CD, Niedzwiecki D, Lenz H-J, Taylor JR, Hollis DR, Sutherland S, Goldberg RM:
    Revisiting the Cancer and Leukemia Group B/Southwest Oncology Group 80405 trial: A phase III trial of
    chemotherapy and biologic agents for patients with untreated advanced colorectal adenocarcinoma. Clin
    Colorectal Ca 6(7):536-8, 2007
37. Blanke CD: Multidisciplinary management of GISTs: Medical management of metastatic malignancy. Soc
    Surg Oncol Peer-point 1:3-4, 2008
38. Renouf DJ, Wilson L, Blanke CD: Successes and challenges in translational research: The development of
    targeted therapy for gastrointestinal stromal tumours. Clin Ca Research 15(12):3908-11, 2009
39. Fernandes Gdos, Blanke CD, Freitas D, Guedes R, Hoff PM: Perioperative treatment of gastrointestinal
    stromal tumors. Oncology 23(1):54-61, 2009
                                                                                                         14
         Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 21 of 53



    40. Renouf D, Blay J-Y, Blanke CD: Accomplishments in 2008 in the Management of Gastrointestinal Stromal
        Tumors. Gastrointest Cancer Res Sep–Oct; 3(5 Supplement 2): S67–S72, 2009
    41. Aubin F, Blanke CD: Pre-operative Targeted Therapies in Patients with Hepatic Colorectal Cancer
        Metastases: Bevacizumab vs. Cetuximab. US Oncol 2010;6:42–4
    42. Blanke CD: Current management of GISTs. Clin Adv Hematol Oncol 8(5):334, 2010
    43. Aubin F, Blanke CD: Optimal adjuvant therapy for patients with resected rectal cancers. Curr Colorect
        Cancer Rep, Volume 6, Number 4, 180-182, 2010
    44. Venook AP, Blanke CD, Goldberg RM, Reinke DK, Sutherland S, Taylor J, McAllister P, Schilsky RL: A
        priority Intergroup trial assessing the timing and sequencing of biological agents and chemotherapy in
        advanced or metastatic colorectal cancer: Cancer and Leukemia Group B/SWOG 80405 Commun Oncol
        2010 (Submitted)
    45. Aubin F, Blanke CD: Metastatic Gastrointestinal Stromal Tumors. Cancer Chemother Pharmacol 67 (Supp
        1):S9–14, 2011
    46. Ho Maria Y, Blanke CD: Gastrointestinal stromal tumors: Disease and treatment update. Gastroenterol
        140(5):1372-76, 2011
    47. Valdeivieso M, Corn BW, Dancey JE, Wickerham DL, Horvath LE, Perez EA, Urton A, Cronin WM, Field
        E, Lackey E, Blanke CD: The globalization of cooperative groups. Seminars in Oncology Oct;42(5):693-
        712, 2014
    48. Blanke CD, Rankin C, Corless C, Eary J, Mulder K, Okuno S, George S, Heinrich MC: S0502: A SWOG
        phase III randomized study of imatinib, with or without bevacizumab, in patients with untreated metastatic
        or unresectable gastrointestinal stromal tumors. The Oncologist Dec;20(12):1353-1354, 2015.
    49. Blanke CD, Curran W: Progress and infrastructure for improved patient outcomes of the National Cancer
        Institute Network Groups. Seminars in Oncology, Oct;42(5):679-680, 2015
    50. Herbst RS, Gandara DR, Hirsch FR, Redman MW, LeBlanc M, Mack PC, Schwartz LH, Vokes E,
        Ramalingam SS, Bradley JD, Sparks D, Zhou Y, Miwa C, Miller VA, Yelensky R, Li Y, Allen JD, Sigal
        EV, Wholley D, Sigman CC, Blumenthal G, Malik S, Kelloff GJ, Abrams JS, Blanke CD,
        Papadimitrakopoulou VA: Lung Master Protocol (Lung Map) – biomarker driven protocol for accelerating
        development of therapies for squamous cell lung cancer: SWOG S1400. Clinical Cancer Research, Apr
        1;21(7):1514-24, 2015.
    51. Smith AW, Seibel NL, Lewis DR, Albritton KH, Blair DF, Blanke CD, Bleyer A, Freyer DR, Geiger AM,
        Hayes-Lattin B, Tricoli JV, Wagner LI, Zebrack BJ: Nest steops for adolescent and young adult oncology
        workshop: An update on progree and recommendations for the future. (Review) Cancer, Apr 1;122(7):988-
        99, 2016


Books

    1.     Blanke CD, Rodel C, Talamoniti MS eds. Gastrointestinal Oncology, A Practical Guide (first edition).
           Berlin, Germany: Springer-Verlag, 2011 (senior editor)
    2.     Raghavan D, Blanke CD, Johnson DH, Moots PL, Reaman GH, Rose PG, Sekeres MA eds. Textbook of
           Uncommon Cancer (fourth edition). Hoboken, NJ: Wiley-Blackwell, 2012

Chapters

    1.     Blanke CD, Ansari R, Tokars R, Fisher W, Pennington K, Mantravadi R, O'Connor T, Rynard S, Miller M,
           Einhorn L: A phase III trial of thoracic irradiation with or without cisplatin for locally advanced non small
           cell lung cancer: A Hoosier Oncology Group protocol. In: Salmon S, ed. Adjuvant Therapy of Cancer
           VII. Philadelphia: JB Lippincott, pp. 125-131, 1993
    2.     Blanke CD, Johnson D: Small cell lung cancer: Diagnosis, treatment, and natural history. In Fishman FP
           (ed): Pulmonary Diseases and Disorders, Third Edition. New York: McGraw-Hill, pp. 1891-1831, 1997
    3.     Blanke C, Washington K: Paraneoplastic phenomena associated with gastrointestinal cancer. In: Raghavan
           D, ed. Textbook of Uncommon Cancer, 2nd Edition. Sussex, England: John Wiley & Sons, pp. 469-481,
                                                                                                                     15
          Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 22 of 53



          1999
    4.    Bonin SR, Schwarz RE, Blanke CD: Gastric cancer. In Pazdur R, Coia LR, Hoskins WJ, et al., eds. Cancer
          Management: A Multi-disciplinary Approach, fifth edition. Melville, NY, PRR, Inc., pp. 215-225, 2001
    5.    Bonin SR, Schwarz RE, Blanke CD: Gastric cancer. In Pazdur R, Coia LR, Hoskins WJ, et al., eds. Cancer
          Management: A Multi-disciplinary Approach, sixth edition. Melville, NY, PRR, Inc., pp. 235-247, 2002
    6.    Blanke C: Advanced large bowel malignancies: Colon and rectal cancer. In: Bruera E, Fisch M, eds. The
          Cambridge Handbook of Advanced Cancer Care. Houston: Cambridge University Press, pp. 162-170, 2003
    7.    Bonin SR, Schwarz RE, Blanke CD: Gastric cancer. In Pazdur R, Coia LR, Hoskins WJ, et al., eds. Cancer
          Management: A Multi-disciplinary Approach, seventh edition. Melville, NY, PRR, Inc., pp. 259-271, 2003
    8.    Blanke CD, Masferrer JL: Chemotherapy with cyclooxygenase-2 inhibitors in the treatment of malignant
          disease: Pre-clinical rationale and preliminary results of clinical trials. Progress in Experimental Tumor
          Research 37:243-260, 2003
    9.    Heinrich MC, Blanke CD, Corless CL, Druker BJ: Small-molecule inhibitors of protein kinases in the
          treatment of human cancer. In Kufe DW, Pollock RE, Weichselbaum RR, et al., eds. Cancer Medicine,
          sixth edition. Hamilton, Ontario BC Decker, Inc., pp. 811-821, 2003
    10.   Bonin SR, Schwarz RE, Blanke CD: Gastric cancer. In Pazdur R, Coia LR, Hoskins WJ, et al., eds. Cancer
          Management: A Multi-disciplinary Approach, eighth edition. Melville, NY, PRR, Inc., pp. 259-272, 2004
    11.   Sanborn RE, Blanke CD: Gastrointestinal stromal tumors and the evolution of targeted therapy. Clin Adv
          Hematol Oncol 3(8):647-57, 2005
    12.   Blanke CD, Coia LR, Schwarz RE, Bonin SR: Gastric cancer. In Pazdur R, Coia LR, Hoskins WJ, et al.,
          eds. Cancer Management: A Multi-disciplinary Approach, ninth edition. Melville, NY, PRR, Inc., pp.279-
          292, 2005
    13.   Heinrich MC, Blanke CD, Corless CL, Druker BJ: Small-molecule inhibitors of protein kinases in the
          treatment of human cancer. In Kufe, Bast, Hait, Hong, Pollock, Weichselbaum, Holland, Frei, eds. Cancer
          Medicine, seventh edition. Hamilton, London, BC Decker, Inc., pp. 722-732, 2006
    14.   Strother J, Billingsley KG, Hung AY, Blanke CD: Current status of colorectal cancer therapy. In Faigel
          DO, Kochman ML., eds. Endoscopic Oncology: Gastrointestinal endoscopy and cancer management, first
          edition. Humana Press, NJ, pp. 273-285, 2006
    15.   Blanke CD, Coia LR, Schwarz RE: Gastric cancer. In Pazdur R, Coia LR, Hoskins WJ, et al., eds. Cancer
          Management: A Multidisciplinary Approach, tenth edition. CMPMedica, Lawrence, KS, pp. 273-286, 2007
    16.   Blanke CD, Citrin D, Schwarz RE: Gastric cancer. In Pazdur R, Coia LR, Hoskins WJ, et al., eds. Cancer
          Management: A Multidisciplinary Approach, eleventh edition. CMPMedica, Lawrence, KS, 2008
    17.   Byrd D, Blanke C: Gastrointestinal stromal tumors. In Vauthey J-N, Hoff PMG, Audision RA, et al, eds.
          Liver Metastases, first edition. Springer-Verlag, London, pp 137-148, 2009
    18.   Blanke CD, Citrin D, Schwarz RE: Gastric cancer. In Pazdur R, Wagman LD, Camphausen KA, et al., eds.
          Cancer Management: A Multidisciplinary Approach, twelfth edition. CMPMedica, Lawrence, KS, pp. 255-
          269, 2009
    19.   Blanke CD, Citrin D, Schwarz RE: Gastric cancer. In Pazdur R, Wagman LD, Camphausen KA, et al., eds.
          Cancer Management: A Multidisciplinary Approach, thirteenth edition. CMPMedica, Lawrence, KS, 2010
    20.   Blanke CD, Citrin D, Schwarz RE: Gastric cancer. In Pazdur R, Wagman LD, Camphausen KA, et al., eds.
          Cancer Management: A Multidisciplinary Approach, fourteenth edition. CMPMedica, Lawrence, KS, 2011
    21.   Blanke CD, Citrin D, Schwarz RE: Gastric cancer. In Pazdur R, Wagman LD, Camphausen KA, et al., eds.
          Cancer Management: A Multidisciplinary Approach, fifteenth edition. CMPMedica, Lawrence, KS, pp.
          251-271, 2012
    22.   Blanke CD, Faigel DO: Neoplasms of the large and small intestine. In Goldman L, Schafer AI eds.
          Goldman’s Cecil Medicine, 24th edition. Elsevier-Saunders, Philadelphia, PA, pp. 1278-1289, 2012

Editorials

    1.    Blanke CD: What is standard "second-line" therapy in metastatic colorectal cancer? (editorial) Abstr
          Hematol Oncol 2:16-17, 1999
    2.    Blanke CD: Raltitrexed no more effective than 5-FU/leucovorin in advanced colorectal cancer. (editorial)
          Abstr Hematol Oncol 2:3-4, 1999
                                                                                                                 16
      Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 23 of 53



3.    Blanke CD: Association of tumour site and sex with survival benefit from adjuvant chemotherapy in
      colorectal cancer (editorial). Colorect Ca Index Rev 1:9, 2000
4.    Blanke CD: Comparison of fluorouracil with additional levamisole, higher-dose folinic acid, or both, as
      adjuvant chemotherapy for colorectal cancer: A randomised trial (editorial). Colorect Ca Index Rev 1:10,
      2000
5.    Blanke CD: Endoscopic colorectal cancer screening: A cost-saving analysis (editorial). Colorect Ca Index
      Rev 1:11, 2000
6.    Blanke CD: Schedule specific biochemical modulation of 5-fluorouracil in advanced colorectal cancer: A
      randomized study (editorial).Colorect Ca Index Rev 2:13, 2001 Colorect Ca Index Rev 1:11, 2000
7.    Blanke CD: Factors predicting for efficacy of oxaliplatin in combination with 5-fluorouracil +/- folinic acid
      in a compassionate-use cohort of 370 5-FU-resistant advanced colorectal cancer patients (editorial).
      Colorect Ca Index Rev 2:9, 2001
8.    Blanke C: A randomised study of screening for colorectal cancer using faecal blood testing: results after 13
      years and seven biennial screening rounds (editorial). Colorect Ca Index Rev 3:12, 2002
9.    Blanke CD: Impact of body-size measures on irinotecan clearance: Alternative dosing recommendations
      (editorial). Colorect Ca Index Rev 3:10, 2002
10.   Blanke CD: Impact of the number of negative nodes on disease-free survival in colorectal cancer patients
      (editorial). Colorect Ca Index Rev 4:10, 2003
11.   Blanke CD: Randomized comparative study of tegafur/uracil and oral leucovorin versus parenteral
      fluoruracil and leucovorin in patients with previously untreated metastatic colorectal cancer (editorial).
      Colorect Ca Index Rev 4:12, 2003
12.   Blanke CD: Multicenter phase III study of uracil/tegafur and oral leucovorin versus fluorouracil and
      leucovorin in patients with previously untreated metastatic colorectal cancer (editorial). Colorect Ca Index
      Rev 4:12, 2003
13.   Blanke CD: DNA markers predicting benefit from adjuvant fluorouracil in patients with colon cancer: A
      molecular study (editorial). Colorect Ca Index Rev 4:8, 2003
14.   Blanke CD: Imatinib mesylate: A molecular targeted therapy for gastrointestinal stromal tumors (editorial).
      Oncology 17:1620-1623, 2003
15.   Blanke CD: Quality of life in rectal cancer patients. A four-year prospective study (editorial) Colorect Ca
      Index Rev 4:11, 2003
16.   Blanke CD: New Tumor-Node-Metastasis staging strategy for node-positive (stage III) rectal cancer: An
      analysis (editorial). Colorect Ca Index Rev 2004
17.   Blanke CD: Impact of T and N stage and treatment on survival and relapse in adjuvant rectal cancer: A
      pooled analysis (editorial). Colorect Ca Index Rev 5:9, 2004
18.   Blanke, CD: Current status of adjuvant therapy for colorectal cancer (editorial). Oncology 2004
19.   Blanke CD: GIST-It’s not just for surgeons anymore (editorial) World J Surg 2004
20.   Blanke CD: Whither Irinotecan? (editorial). J Clin Oncol 23(22):1-4, 2005
21.   Blanke CD: Dietary counseling improves patient outcomes: A prospective, randomized, controlled trial in
      colorectal cancer patients undergoing radiotherapy. (editorial). Colorect Ca Index Rev 6:9, 2005
22.   Blanke CD: Impact of short-term preoperative radiotherapy on health-related quality of life and sexual
      functioning in primary rectal cancer: Report of a multicenter randomized trial. (editorial) Colorectal Ca
      Index Rev 6:12, 2006
23.   Blanke CD: Increasing negative lymph node count is independently associated with long-term survival in
      stage IIIB and IIIC colon cancer. (editorial). Colorect Ca Index Rev 7:9, 2007
24.   Blanke CD: Multi-center phase II and translational study of cetuximab in metastatic colorectal carcinoma
      refractory to irinotecan, oxaliplatin, and fluoropyrimidines (editorial). Colorect Ca Index Rev 7:10-11, 2007
25.   Blanke CD: Gefitinib in colorectal cancer: If wishes were horses (editorial). J Clin Oncol 23(24):5446-49,
      2005
26.   Blanke CD: Dual antibody therapy in advanced colorectal cancer: Gather ye rosebuds while ye may
      (editorial). J Clin Oncol 27(17):655-58, 2009
27.   Blanke CD: Biomarkers in GIST: Partly ready for prime-time use (editorial). Clin Cancer Res 15(18):5603-
      05, 2009
28.   Blanke CD: Clinical trials represent the best cancer care. Or do they? (editorial) J Oncol Practice 7:153-
                                                                                                                17
          Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 24 of 53



        154, 2011
    29. Blanke CD: Optimal duration of post-operative therapy for patients with resected gastrointestinal stromal
        tumors. (editorial) JAMA 307(12):1312-14, 2012
    30. Blanke CD, Fromme EK. Chemotherapy Near the End of Life: First—and Third and Fourth (Line)—Do No
        Harm. (editorial) JAMA Oncol.1(6):785-786, 2015

Letters

    1.    Hromas R, Cornetta K, Srour E, Blanke CD, Broun ER: Donor leucocyte infusion as therapy of life-
          threatening adenoviral infections after T-cell depleted bone marrow transplantation. Blood 84:1689-1690,
          1994
    2.    Hromas R, Clark C, Blanke CD, Tricot G, Cornetta K, Hedderman A, Broun ER: Failure of ribavirin to
          clear adenovirus infections in T-cell depleted allogeneic bone marrow transplantation patients. Bone
          Marrow Transplantation 14:663, 1994

Electronic Publications

    1.    Blanke CD, Whiteford M, Eisen G: Colorectal cancer. http://www.webebm.com 2001
    2.    Blanke CD, Whiteford M, Eisen G: Colorectal cancer. http://www.webebm.com 2002
    3.    Blanke CD: Perineural invasion in stage II colon cancer (editorial). HemOnc Today
          http://www.hemonctoday.com/article.aspx?rid=43851, accessed September 18, 2009
    4.    Shan W, Blanke CD: Sunitinib. In: Reichardt P: Tyrosine Kinase Inhibitors for Gastrointestinal Stromal
          Tumors, first edition. epub Berlin, Germany 2012

Abstracts

    1.  Blanke CD, Ansari R, Tokars R, Fisher W, Pennington K, Mantravadi R, O'Connor T, Rynard S, Miller M,
        Einhorn L: A phase III trial of thoracic irradiation with or without cisplatin for locally advanced non small
        cell lung cancer. Programs and Abstracts, VIIth International Conference on the Adjuvant Therapy of
        Cancer 7:29, 1993
    2. Sandler A, Nichols C, Blanke CD, Rynard S, Ansari R, Fisher B, Lutz T, Spiridonidis C: A phase II
        Hoosier Oncology Group trial using CODE plus granulocyte colony stimulating factor in patients with
        advanced non small cell lung cancer. Proc Am Soc Clin Oncol 12:360, 1993
    3. Blanke CD, Clark C, Broun ER, Tricot G, Cunningham I, Cornetta K, Hedderman A, Hromas R:
        Adenovirus infections in T-cell depleted allogeneic bone marrow transplants. J Cell Biochem supp
        18B:60, 1994
    4. Blanke CD, Loehrer P, Einhorn L, Nichols C: A phase II study of VP-16 plus ifosfamide plus cisplatin plus
        vinblastine plus bleomycin (VIP/VB) with filgrastim for advanced stage testicular cancer. Proc Am Soc
        Clin Oncol 13:234, 1994
    5. Blanke CD, DeVore R, Hande K, Murry M, Stewart J, Miller D, Johnson D: A pilot study of protracted
        low-dose cisplatin and etoposide plus concurrent thoracic radiotherapy in stage III non-small cell lung
        cancer. Proc Am Soc Clin Oncol 14:358, 1995
    6. Paul D, DeVore R, Hande K, Stewart S, Murphy B, Blanke CD, Garrett A, Lewis M, Johnson DH: Phase II
        trial of carboplatin + paclitaxel in advanced non-small cell lung cancer. Proc Am Soc Clin Oncol 14:361,
        1995
    7. Chiappori A, DeVore R, Stewart J, Murray M, Sawyers J, Hoff S, Garrow G, Blanke CD, Shyr Y, Johnson
        D: A phase II study of neoadjuvant cisplatin, 5-FU, leucovorin, +/- etoposide and concurrent radiotherapy
        in patients with esophageal cancer. Proc Am Soc Clin Oncol 14:210, 1995
    8. Blanke CD, Kasimis B, Capizzi R: A pilot study of sequential trimetrexate, fluorouracil, and high-dose
        leucovorin in patients with metastatic colorectal cancer. Cancer Invest 14 (Supp 1):23, 1995
    9. Blanke CD, Kasimis B, Schein P: Trimetrexate modulation of 5-fluorouracil/leucovorin for advanced
        colorectal cancer. Eur J Cancer 31A (Supp 5):5156, 1995
    10. Hande K, Taplin S, Krozely M, Blanke CD: High-dose megestrol acetate does not alter etoposide clearance.
                                                                                                                   18
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 25 of 53



    Clin Pharmacol Ther 59:199, 1995
11. Blanke CD, Kasimis B, Schein P: A phase II trial of trimetrexate, 5-fluorouracil, and leucovorin in patients
    with unresectable or metastatic colorectal cancer. Proc Am Soc Clin Oncol 15:198, 1996 (abstr 433)
12. Murphy B, Johnson D, Smith J, Koch M, DeVore R, Blanke CD, Johnson D: Phase II trial of paclitaxel
    and cisplatin for metastatic or locally unresectable urothelial cancer. Proc Am Soc Clin Oncol 15:245, 1996
    (abstr 617)
13. Chiappori A, DeVore R, Stewart J, Sawyers J, Blanke CD, Shyr Y, Johnson DH: Phase II study of
    neoadjuvant cisplatin, 5-FU, leucovorin +\- etoposide and concurrent radiotherapy in patients with
    esophageal cancer. Proc Am Soc Clin Oncol 15:214, 1996 (abstr 498)
14. Blanke CD, Kasimis B, Schein P, Capizzi R, Kurman M: Phase II trial of trimetrexate, 5-fluorouracil and
    leucovorin in patients with unresectable or metastatic colorectal cancer. Ann Oncol 7 (Suppl 5):47, 1996
15. Miller K, Loehrer P, Picus J, Blanke CD, John W, Clark J, Shulman L, Burris H, Thornton D: A phase II
    trial of LY231514 in patients with unresectable pancreatic cancer. Proc Am Soc Clin Oncol 16:297a, 1997
    (abstr 1060)
16. Jagasia M, Johnson DJ, Hande KR, Shyr Y, Blanke CD, Murphy B, Chiappori A, DeVore R: Carboplatin
    and paclitaxel (1 and 24 hour infusion) in advanced non-small cell lung cancer: The results of sequential
    phase II trials. Proc Am Soc Clin Oncol 16:471a, 1997 (abstr 1695)
17. Blanke CD, Chiappori A, Epstein B, Choy H, Leach S, Beauchamp RD, Pierson R, Sawyers J, DeVore R,
    Johnson DH: A phase II trial of neoadjuvant paclitaxel and cisplatin with radiotherapy, followed by surgery
    and postoperative paclitaxel with 5-fluorouracil and leucovorin in patients with locally advanced
    esophageal cancer. Proc Am Soc Clin Oncol 16:283a, 1997 (abstr 1006)
18. Pazdur R, Zinner R, Rothenberg ML, Von Hoff DD, Hainsworth JD, Blanke CD, Cox JV, Elfring GL, Wolf
    DL, Mohriand JS, Schaaf LJ, Petit RG: Age as a risk factor in irinotecan (CPT-11) treatment of 5-FU-
    refractory colorectal cancer. Proc Am Soc Clin Oncol 16:260a, 1997 (abstr 921)
19. Blanke CD, Taplin S, Bolton M: Present status of trimetrexate for metastatic colorectal cancer. UICC Ca
    Manage Mtg 1:31, 1997 (abstr 105)
20. Liepa AM, Picus J, Blanke CD, John W, Clark J, Shulman L, Burris H, Thornton D, Loehrer PJ: Quality of
    life assessments of patients with pancreatic cancer receiving MTA. Eur J Cancer 33 (Suppl 9):S8, 1997
21. Miller KD, Loehrer PJ, Blanke CD, John W, Clark J, Schulman L, Burris H, Thornton D: A phase II trial of
    multi-targeted antifolate (LY231514) in patients with unresectable pancreatic cancer. Proc Am Soc Clin
    Oncol 16:297a, 1997 (abstr 1060)
22. Blanke CD, Choy H, Beauchamp RD, Delbeke D, Shyr Y, Mertz H, Washington M, Johnson DH, Leach
    SD: Phase I/II study of paclitaxel-based neoadjuvant chemoradiation for patients with potentially resectable
    adenocarcinoma of the pancreatic head. Proc Am Soc Clin Oncol 17:287a, 1998 (abstr 1103)
23. DeVore RF, Blanke CD, Denham CA, Hainsworth JD, Gralla RJ, Koletsky AJ, Savaraj N, Vogel CL, Sarna
    GP, Brooks DJ, Petit RG, Elfring GL, Schaaf LJ, Hanover CK, Miller LL: Phase II study of irinotecan
    (CPT-11) in patients with previously treated small-cell lung cancer. Proc Am Soc Clin Oncol 17:451a, 1998
    (abstr 1736)
24. Jagasia M, Johnson DH, Hande KR, Shyr Y, Murphy B, Blanke CD, Chiappori A, Johnson DR, Butler TW,
    Sclabach L, McCullough N, Hughes D, Krozely P, DeVore RF: Quality of life predicts response to therapy
    and improves during the treatment of non-small cell lung cancer patients with paclitaxel and carboplatin.
    Proc Am Soc Clin Oncol 17:466a, 1998 (abstr 1791)
25. John W, Picus J, Blanke CD, Kentucky J, Schulman L, Rowinsky E, Thornton D, Loehrer PJ: Activity of
    MTA (LY231514) in patients with advanced colorectal cancer-Results from a phase II study. Proc Am Soc
    Clin Oncol 17:277a, 1998 (abstr 1067)
26. Washington MK, Blanke CD, Chapman WC, Leach SD: Expression of cell adhesion molecules in
    pancreatic adenocarcinoma and ductal lesions: Association with patient outcome.3rd Int Conf Biol Prevent
    Treat GI Malig 1998
27. Scoggins CR, Blanke CD, Beauchamp RD, Leach SD: Nonoperative management of primary tumors in
    patients with stage IV colorectal cancer. SSO Ann Cancer Symp 52:14, 1999 (abstr 21)
28. Dickson N, Nicholson BP, Cohen A, Hande K, Blanke CD, Lamar R, Johnson DH: A phase I trial of UFT,
    leucovorin and paclitaxel as first or second line therapy in patients with metastatic breast cancer. Proc Am
    Soc Clin Oncol 18:112a, 1999 (abstr 422)
                                                                                                             19
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 26 of 53



29. Blanke CD, Cassidy J, Gerhartz H, James RD, Kasimis B: A phase II trial of trimetrexate, 5-fluorouracil,
    and leucovorin in patients with previously treated unresectable or metastatic colorectal cancer. Proc Am
    Soc Clin Oncol 1999 18:246a, 1999 (abstr 947)
30. Stipanov M, Morrow JD, Shyr Y, Hande KR, Blanke CD, Boeing A, Dorminy, Browning R, McKinney J,
    Coffey RJ Jr., Beauchamp RD, Rothenberg ML: Phase I study of 5-FU, leucovorin, and vitamin E and
    correlation with urinary F2 isoprostanes in patients with advanced malignancies. Clin Cancer Res 5:3733s,
    1999
31. Masters GA, Declerck L, Blanke CD, Sandler AB, Devore R, Miller X, Johnson DH: Gemcitabine in
    refractory or relapsed small cell lung cancer: An ECOG phase II trial. Proc Am Soc Clin Oncol 19:527a,
    2000 (abstr 2070)
32. Berlin J, Kubba S, Blanke CD, Caillouette C, Beauchamp D, Leach S, Roberts R, Baughman C, Sawyers J:
    Phase II study of neoadjuvant cisplatinum and taxol with concomitant radiotherapy, followed by surgery,
    and then taxol and 5-FU leucovorin in patients with locally advanced esophageal cancer. Proc Am Soc Clin
    Oncol 19:315a, 2000 (abstr 1246)
33. Blanke CD, Haller DG, Benson Al B, Rothenber ML, Miller LL: A multicenter phase II study of CPT-11,
    5-fluorouracil, and leucovorin in patients with previously untreated adenocarcinoma of the stomach or GE.
    Proc Am Soc Clin Oncol 19:292a, 2000 (abstr 1141)
34. Blanke CD, von Mehren M, Joensuu H, Roberts PJ, Eisenberg B, Heinrich M, Druker B, Tuveson D,
    Dimitrijevic S, Silberman S, Demetri GD: Evaluation of the safety and efficacy of an oral molecularly-
    targeted therapy, STI571, in patients with unresectable or metastatic gastrointestinal stromal tumors
    expressing c-kit (CD117). Proc Am Soc Clin Oncol 20:1a, 2001 (abstr 1)
35. Iversen P, Marshall J, Blanke CD, Yoshihara P, Moulton H, Koren M: Active specific immunotherapy with
    a -hCG peptide vaccine in patients with pancreatic cancer. Proc Am Soc Clin Oncol 20:271a, 2001 (abstr
    1083)
36. Van den Abbeele AD, GIST Collaborative PET Study Group: F18-FDG-PET provides early evidence of
    biological response to STI571 in patients with malignant gastrointestinal stromal tumors. Proc Am Soc Clin
    Oncol 20:362a, 2001 (abstr 144)
37. Blanke CD: Have COX-2 inhibitors a role in cancer treatment? Recent Adv Future Dir Cancer Treat Prev
    2:20-21, 2001
38. Blanke CD: First line therapy with celecoxib in colorectal cancer. Ca Invest 20(suppl 1):21-23, 2002 (abstr
    17)
39. Joensuu H, Krause A, Demetri GD, Blanke CD, von Mehren M, Heinrich M, Eisenberg B, Roberts PJ,
    Silberman S, Dimitrijevic S, Kiese B, Bono P: Gastrointestinal stromal tumor patients who respond to
    imatinib (STI571, Gleevec) showed marked decline of serum VEGF, KIT and bFGF levels, but not stem
    cell factor levels. Proc Am Soc Clin Oncol 21:139a, 2002 (abstr 552)
40. Blanke CD, Benson AB, Dragovich T, Lenz HJ, Haller D, Robles C, Buchbinder A: A phase II trial of
    celecoxib (CX), irinotecan (I), 5-Fluorouracil (5FU), and leucovorin (LCV) in patients (pts) with
    unresectable or metastatic colorectal cancer (CRC). Proc Am Soc Clin Oncol 21:127a, 2002 (abstr 505)
41. Heinrich MC, Corless C, Blanke CD, Demetri G, Joensuu H,von Mehren M, McGreevey L, Wait C,
    Griffith D, Chen C-J, Haley A , Kiese B, Druker B, Roberts PJ, Eisenberg B, Singer S, Silberman S,
    Dimitrijevic S, Fletcher CDM, Fletcher JA: KIT mutational status predicts clinical responses to STI571 in
    patients with metastatic gastrointestinal stromal tumors. Proc Am Soc Clin Oncol 21:2a, 2002 (abstr 6)
42. von Mehren M, Blanke CD, Joensuu H, Heinrich M, Roberts P, Eisenberg B, Silberman S, Dimitrijevic S,
    Fletcher J, Fletcher CDM, Demetri GD: High incidence of durable responses induced by imatinib mesylate
    (Gleevec) in patients with unresectable and metastatic gastrointestinal stromal tumors. Proc Am Soc Clin
    Oncol 21:403a, 2002 (abstr 1608)
43. Berlin J, Teng M., Choy H, Blanke CD, Beauchamp D, Roberts J, Pearson S, Pierson R, Tarpley, J, Leach
    S, Mertz H, Caillouette C, Chakravarthy A: A phase I study of UFT plus leucovorin, cisplatin and radiation
    therapy in the treatment of resectable esophageal cancer. Proc Am Soc Clin Oncol 21:167a, 2002 (abstr
    665)
44. Demetri GD, Rankin C, Fletcher C, Benjamin R, Blanke CD, Von Mehren M, Bramwell V, Maki R, Blum
    R, Antman K, Baker L, Borden E: Phase III dose-randomized study of imatinib mesylate (Gleevec, STI571)
    for GIST: Intergroup S0033 early results. Proc Am Soc Clin Oncol 21:413a, 2002 (abstr 1651)
                                                                                                            20
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 27 of 53



45. Blanke CD: STI571 for gastrointestinal stromal tumors (GISTs): An example of molecularly-targeted
    therapy. Proc M.D. Anderson Multidisc Manage GI Malig 2002
46. Piedbois P, Michiels S, Meta-Analysis Group in Cancer: Survival benefit of 5FU/LV over 5FU bolus in
    patients with advanced colorectal cancer: An updated meta-analysis based on 2,751 patients. Proc Am Soc
    Clin Oncol 22:294, 2003 (abstr 1180)
47. Benjamin RS, Rankin C, Fletcher C, Blanke CD, Von Mehren M, Maki R, Bramwell V, Baker L, Borden
    E, Demetri GD: Phase III dose-randomized study of imatinib mesylate (STI571) for GIST: Intergroup
    S0033 early results. Proc Am Soc Clin Oncol 22:814, 2003 (abstr 3271)
48. Heinrich MC, Corless CL, Von Mehren M, Joensuu H, Demetri GD, Blanke CD, Dimitrijevic S, Kiese B,
    Fletcher CDM, Fletcher JA: PDGFRA and KIT mutations correlate with the clinical responses to imatinib
    mesylate in patients with advanced gastrointestinal stromal tumors (GIST). Proc Am Soc Clin Oncol
    22:815, 2003 (abstr 3274)
49. Fletcher JA, Corless CL, Dimitrijevic S, Von Mehren M, Eisenberg B, Joensuu H, Fletcher CDM, Blanke
    CD, Demitri GD, Heinrich MC: Mechanisms of resistance to imatinib mesylate (IM) in advanced
    gastrointestinal stromal tumor (GIST). Proc Am Soc Clin Oncol 22:815, 2003 (abstr 3275)
50. Blanke CD: Gastrointestinal Stromal Tumors: A Paradigm for Targeted Therapy. Proc Brazil Oncol Soc
    2003
51. Blanke CD, Joensuu H, Demetri G, Heinrich M, Roberts P, Eisenberg B, Fletcher J, Fletcher C, Corless C,
    Dimitrijevic S, Van Den Abbeele A, Kiese B, McDougall K, Von Mehren M: Long-term follow up of
    advanced gastrointestinal stromal tumor (GIST) patients treated with imatinib mesylate. Prog/Proc 2004 GI
    Cancers Symp 1:43, 2004 (abstr 2)
52. Holdsworth CH, Manola J, Badawi RD, Israel DA, Blanke CD, Von Mehren M, Joensuu HT, Dimitrijevic
    S, Demetri GD, Van Den Abbeele AD: Use of computerized tomography (CT) as an early prognostic
    indicator of response to imatinib mesylate (IM) in patients with gastrointestinal stromal tumors (GIST).
    Proc Am Soc Clin Oncol 23:197, 2004 (abstr 3011)
53. Rankin C, Von Mehren M, Blanke CD, Benjamin R, Fletcher CDM, Bramwell V, Crowley J, Borden E,
    Demetri GD: Dose effect of imatinib (IM) in patients (pts) with metastatic GIST-Phase III Sarcoma Group
    Study S0033. Proc Am Soc Oncol 23:815, 2004 (abstr 9005)
54. Reichardt P, Pink D, Heinrich M, Cohen P, Wang Y, Tsyrlova A, Yap A, Dimitrievic S, Blanke CD: A
    phase I/II trial of the oral PKC-inhibitor PKC412 and imatinib mesylate in patients with gastrointestinal
    stromal tumor refractory to IM. Ann Oncol 15(Suppl 3) iii196:7440, 2004
55. Finketstein SN, Huse DM, Glendenning GA, Blanke CD, Joensuu H, von Mehren M, Demetri GD:
    Imatinib: Cost-effective in the treatment of gastrointestinal stromal tumors. Ann Oncol 15(Suppl 3)
    111201:762P, 2004
56. Finketstein SN, Huse DM, Glendenning GA, Blanke CD, Joesnsuu H, von Mehren M, Demetri GD:
    Imatinib: Cost-effective in the treatment of gastrointestinal stromal tumors. Proc Euro Soc Med Oncol 2004
57. Dragovich T, McCoy S, Urba SG, Zanner KS, Fenoglio-Preiser CM, Blanke CD, Abbruzzese JL: SWOG
    0127: Phase II Trial of Erlotinib in GEJ and Gastric Adenocarcinomas. Prog Proc Gastointest Cancers
    Symp 2:107, 2005 (abstr 49)
58. Strother JM, Lopez CD, Beer TM, Blanke CD: A phase II trial of weekly high-dose calcitriol and docetaxel
    in patients with locally advanced or metastatic pancreatic adenocarcinoma. Prog Proc Gastrointest Cancers
    Symp 2:130, 2005 (abstr 94)
59. Blackstein ME, Rankin C, Fletcher C, Heinrich M, Benjamin R, Von Mehren M, Blanke C, Fletcher JA,
    Borden E, Demetri G: Clinical benefit of Imatinib in patients (pts) with metastatic Gastrointestinal Stromal
    Tumors (GIST) negative for the expression of CD117 in the S0033 trial. Proc Am Soc Clin Oncol 23:818s,
    2005 (abstr 9010)
60. Dileo P, Rankin CJ, Benjamin RS, Von Mehren M, Blanke C, Bramwell V, Maki R, Fletcher C, Borden
    EC, Demetri GD: Incidence and reasons for dose modification of standard-dose vs. high-dose Imatinib
    Mesylate (IM) in the Phase III Intergroup Study S0033 of patients (pts) with unresectable or metastatic
    Gastrointestinal Stromal Tumor (GIST). Proc Am Soc Clin Oncol 23:824s, 2005 (abstr 9032)
61. Reichardt P, Pink D, Lindner T, Heinrich MC, Cohen PS, Want Y, Yu R, Tsyrlova A, Dimitrijevic S,
    Blanke C: A phase I/II trial of the oral PKC-inhibitor PKC412 (PKC) in combination with imatinib
    mesylate (IM) in patients (pts) with gastrointestinal stromal tumor (GIST) refractory to IM. Proc Am Soc
                                                                                                             21
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 28 of 53



    Clin Oncol 23:196s, 2005 (abstr 3016)
62. Demetri GD, von Mehren M, Joensuu H, Finkelstein S, Huse D, Kiese B, Dimitrijevic S, McDougall K,
    Glendenning GA, Blanke CD: Lack of progression is the most clinically significant measure of a patient's
    clinical benefit: Correlating the effects of imatinib mesylate therapy in gastrointestinal stromal tumor
    (GIST) with survival benefits. Ann Oncol 2006
63. Kozloff M, Cohn A, Christiansen N, Flynn P, Kabbinavar F, Robles R, Ulcikas-Yood M, Blanke C, Squier
    M, Grothey A: Safety of bevacizumab (BV) among patients (pts) receiving first-line chemotherapy for
    metastatic colorectal cancer: Updated results from a large observational study in the U.S. (BRITE). Prog
    Proc Gastrointest Cancers Symp 4:209, 2006 (abstr 247)
64. Blanke CD, Joensuu H, Demetri GD, Heinrich MC, Eisenberg B, Fletcher J, Corless CL, Wehrle E, Sandau
    KB, Von Mehren M: Outcome of advanced gastrointestinal stromal tumor (GIST) patients treated with
    imatinib mesylate: Four-year follow-up of a phase II randomized trial. Prog Proc Gastrointest Cancers
    Symp 4:88, 2006 (abstr 7)
65. Whitehead RP, McCoy S, Wollner IS, Wong L, Harker WG, Blanke CD; Phase II trial of depsipeptide
    (NSC-630176) in colorectal cancer patients who have received either one or two prior chemotherapy
    regimens for metastatic or locally advanced, unresectable disease: A Southwest Oncology Group study.
    Prog Proc Gastrointest Cancers Symp 4:213, 2006 (abstr 255)
66. Whitehead RP, McCoy S, Wollner IS, Long L, Harger WG, Hoff PM, Gold PJ, Billingsley KG, Blanke
    CD: Phase II trial of depsipeptide (NSC-630176) in colorectal cancer patients who have received either one
    or two prior chemotherapy regimens for metastatic or locally advanced, unresectable disease: A Southwest
    Oncology Group study. Proc Am Soc Clin Oncol 24:170s, 2006 (abstr 3598)
67. Trent JC, Blanke CD, Pisters PWT, von Mehren M, Davis DS, Ruxer R, McWhorter LT, Salvado AJ:
    reGISTry: An observational registry of gastrointestinal stromal tumor (GIST) patients in the USA. Proc
    Am Soc Clin Oncol 24:530s, 2006 (abstr 9543)
68. Iqbal, S, McCoy S, Lenz H-J, Rivkin SE, Atkins JN, Blanke CD: SWOG S0202 A phase II trial of
    gemcitabine and capecitabine in patients with unresectable or metastatic gallbladder cancer or
    cholangiocarcinoma. Proc Am Soc Clin Oncol 24:211s, 2006 (abstr 4134)
69. Blanke CD, Demetri GD, von Mehren M, Heinrich MC, Eisenberg BL, Fletcher J, Corless CL, Wehrle E,
    Sandau KB, Joensuu H: Long-term follow-up of a phase II randomized trial in advanced GIST patients
    treated with imatinib mesylate. Proc Am Soc Clin Oncol 24:526s, 2006 (abstr 9526)
70. Sanborn RE, Dragovich T, Benson AB, Haller DG, Savaraj N, Lenz H-J, McMahon M, Li H, Mori M,
    Mattick N, Blanke CD: A phase II study of celecoxib with irinotecan, 5- fluorouracil, and leucovorin in
    patients with advanced or metastatic colorectal cancer. Proc Am Soc Clin Oncol 24:167s, 2006 (abstr 3586)
71. Demetri G, von Mehren M, Joensuu H, Huse D, Lenhart G, Feng W, Blanke CD: Relation between
    gastrointestinal stromal tumor response to imatinib therapy and long-term survival. Ann Oncol 17
    (supple9):161, 2006 (abstr 503PD)
72. Huse D, Lenhart G, Feng W, Blanke CD, Joensuu H, von Mehren M, Demetri G: Cost-effectiveness of
    imatinib in the treatment of advanced gastrointestinal stromal tumors. Ann Oncol 17 (supple9):162, 2006
    (abstr 505PD)
73. Blanke CD, Demetri D, von Mehren M, Heinrich M, Eisenberg B, Fletcher J, Corless C, Fletcher C, Heintz
    D, Joensuu H: Efficacy of imatinib mesylate in gastrointestinal stromal tumor patients according to tumor
    bulk. Proc 2007 GI Symp 4:96, 2007 (abstr 21)
74. Sargent D, Adjuvant Colon Cancer Endpoints (ACCENT) Group: Time-dependent patterns of failure and
    treatment benefit from adjuvant therapy for resectable colon cancer: Lessons from the 20,800 patient (pt)
    ACCENT dataset. Proc Am Soc Clin Oncol 25:165s, 2007 (abstr 4008)
75. Sargent D, Adjuvant Colon Cancer Endpoints (ACCENT) Group: Time-dependent patterns of failure and
    treatment benefit from adjuvant therapy for resectable colon cancer: Lessons from the 20,800 patient (pt)
    ACCENT dataset. Proc 2007 GI Ca Symp 4:221, 2007 (abstr 274)
76. O’Connell M, Adjuvant Colon Cancer Endpoints (ACCENT) Group: Survival following recurrence in
    patients with adjuvant colon cancer: Findings from the 20,800 patient ACCENT dataset. Proc Am Soc Clin
    Oncol 25:165s, 2007 (abstr 4009)
77. Chang H-M, Azuma M, Goldman B, Nagashima F, Iqbal S, Danenberg K, Benedetti B, Blanke CD, Lenz
    H-J: Gene expression levels of HER2 and IL-8 and polymorphism in IL-8 associated with clinical outcome
                                                                                                           22
      Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 29 of 53



      in advanced or metastatic gastric cancer treated with lapatinib in SWOG 0413. Proc Am Soc Clin Oncol
      25:234s, 2007 (abstr 4647)
78.   Lopez C, Beer T, Todd K, Blanke CD: A phase II trial of docetaxel with high-dose calcitiriol, in untreated
      patients with advanced pancreatic cancer. Proc Am Soc Clin Oncol 25:641s, 2007 (abstr 15099)
79.   Blanke CD, Pisters PWT, Trent JC, von Mehren M, Levine E, Ruxer R, Earley M, Hochwald S,
      McWhorter LT, Williams D, for the reGISTry Investigator Group: Analysis of a United States
      observational registry of gastrointestinal stromal tumor (GIST) patients: reGISTry. Proc Am Soc Clin
      Oncol 25: 726s, 2007 (abstr 20508)
80.   El-Khoueiry AB, Rankin C, Lenz HJ, Philip P, Rivkin SE, Blanke CD: SWOG 0514: A phase II study of
      Sorafenib (BAY 43-9006) as single agent in patients (pts) with unresectable or metastatic gallbladder
      cancer or cholangiocarcinomas. Proc Am Soc Clin Oncol 25:232s, 2007 (abstr 4639)
81.   Iqbal S, Goldman B, Lenz H-J, Margolin K, Blanke CD:S0413: A phase II SWOG study of GW572016
      (lapatinib) as first line therapy in patients (pts) with advanced or metastatic gastric cancer. Proc Am Soc
      Clin Oncol 25:227s, 2007 (abstr 4621)
82.   Byrd DM, Demetri GD, Joensuu H, von Mehren M, Heinrich M, Eisenberg B, Fletcher J, Corless C,
      Fletcher C, Heintz D, Blanke CD: Evaluation of imatinib mesylate in patients with large volume
      gastrointestinal stromal tumors. Proc Am Soc Clin Oncol 25:558s, 2007 (abstr 10054)
83.   DeMatteo R, Owzar K, Maki R, Pisters P, Blackstein M, Antonescu C, Blanke CD, Demetri G, von Mehren
      M, Ballman K, ACOSOG Intergroup Adjuvant GIST Study Team: Adjuvant imatinib mesylate increases
      recurrence free survival in patients with completely resected primary localized GIST: North American
      Intergroup phase III trial ACOSOG Z9001. www.asco.org, 2007
84.   Philip PA, Benedetti J, Fenoglio-Preiser C, Zalupski M, Lenz H, O’Reilly E, Wong R, Atkins J, Abruzzese
      J, Blanke CD: Phase III study of gemcitabine plus cetuximab versus gemcitabine in patients with locally
      advanced or metastatic pancreatic adenocarcinoma: SWOG S0205 study. Proc Am Soc Clin Oncol 25:199s,
      2007 (abstr LBA4509)
85.   Chakravarthy AB, Wu FY, Blanke CD, Berlin JD, Beauchamp RD, Choy H, Delbeque D: A phase I study
      of neoadjuvant paclitaxel/radiation in patients with potentially respectable adenocarcinoma of the pancreas.
      Proc Am Soc Clin Oncol 25:639s, 2007 (abstr 15067)
86.   Yothers G, Blackstock W, Wolmark N, Goldberg RM, O’Connell MJ, Benedetti J, Dignam J, Sargent DJ,
      ACCENT collaborative group: Outcomes in white patients and those of African-American descent
      receiving adjuvant therapy for colon cancer. Proc Am Soc Clin Oncol 25:167s, 2007 (abstr 4017)
87.   Demetri GD, Wang Y, Wehrle E, Blanke CD, Joensuu H, von Mehren M: Correlation of imatinib plasma
      levels with clinical benefit in patients with unresectable/metastatic gastrointestinal stromal tumors. Proc GI
      Symp 5:71 2008 (abstr 3)
88.   Eisenberg B, Harris J, Blanke CD, Demetri G, vonMehren M, Heinrich M, Okuno S, Kane J, Konski A:
      phase II trial of neoadjuvant/adjuvant imatinib mesylate for advanced primary and recurrent operable GI
      stromal tumor - early results of RTOG 0132. SSO 2008
89.   DeMatteo R, Blanke CD, Corless C, Raut C: Multidisiplinary management of GIST. Proc Soc Surg Oncol,
      Peerpoint Med Educ Inst, LLC 2008
90.   von Mehren M, Williams D, Blanke CD, Trent JC, Pisters PWT, Calzetta A: Analysis of The reGISTry: An
      observational registry of gastrointestinal stromal tumor (GIST) patients (pts) in the USA. Proc Conn Tiss
      Oncol Soc 2008
91.   Zhang W, Rankin CJ, Nagashima F, Ulrich CM, Holmes RS, Makar KW, Benedetti JK, Blanke C, Smalley,
      SR and Lenz HJL: Pharmacogenetic analysis of stage II/III rectal cancer patients treated with 5-fluorouracil
      and pelvic radiation in a phase III Intergroup trial (INT-0144, SWOG 9304). Proc GI Symp 8:218, 2008
      (abstr 300)
92.   Ulrich CM, Rankin C, Holmes RS, Makar KW, Benedetti JK, Smalley SR, Blanke CD, Lenz H-J:
      Polymorphisms in folate-metabolizing enzymes and response to 5-fluorouracil among stage II or III rectal
      cancer patients (SWOG 9304). Proc GI Symp 8:223, 2008 (abstr 309)
93.   Gold PJ, Goldman B, Iqbal S, Leichman LP, Lenz H-J, Blanke CD: CEtiuximab as second-line therapy in
      patients with metastatic esophageal cancer: A phase II Southwest Oncology Group Study. Proc GI Symp
      8:116, 2008 (abstr 96)
94.   Zhang W, Rankin CJ, Nagashima F, Ulrich CM, Holmes RS, Makar KW, Benedetti JK, Blanke CD,
                                                                                                                 23
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 30 of 53



    Smalley SR, Lenz H-J: An update of pharmacogenetic analysis of stage II/III rectal cancer patients treated
    with 5-fluorouracil and pelvic radiation in a phase III Intergroup trial (INT-0144, SWOG 9304). Proc Am
    Soc Clin Oncol 26:206s, 2008 (abstr 4115)
95. Von Mehren M, Wang Y, Joensuu H, Blanke CD, Wehrle E, Demetri GD: Imatinib pharmacokinetics and
    its correlation with clinical response in patients with unresectable/metastatic gastrointestinal stromal tumor.
    Proc Am Soc Clin Oncol 26:218s, 2008 (abstr 4523)
96. Gold PJ, Goldman B, Iqbal S, Leichman LP, Lenz H, Blanke CD: Cetuximab as second-line therapy in
    patients with metastatic esophageal cancer: A phase II Southwest Oncology Group Study. Proc Am Soc
    Clin Oncol 26:222s, 2008 (abstr 4536)
97. Bubalo JS, Takemoto MH, Herrington J, Miller CF, Wong L, Fisher A, Roberson EM, Wilmann P,
    Williams C, Edwards MS, Blanke CD: A multi-center, open label trial to evaluate the efficacy and
    tolerability of aprepitant and palonsetron for the prevention of chemotherapy-incuded nausea and vomiting
    in colorectal cancer patients receiving FOLFOX chemotherapy. Proc Am Soc Clin Oncol 26:739s, 2008
    (abstr 20684)
98. Blanke CD, Psiters PW, Trent JC, von Mehren M, PIcus J, Stealey E, Williams D, reGISTry Investigator
    Group: Analysis of an observational registry of gastrointestinal stromal tumor patients in the USA: registry.
    Proc Am Soc Clin Oncol 26:747s, 2008 (abstr 21502)
99. Blanke CD: What’s New in GIST? Proc 10th Ann Australasian GI Trials Group 2008
100. Renouf D, Lim H, Speers C, Villa D, Gill S, Blanke CD, O’Reilly S, Kennecke H: Impact of bevacizumab
      on overall survival in patients with metastatic colorectal cancer: A population based analysis. Proc GI
    Symp 9:262, 2009 (abstr 405)
101. Von Mehren M, Pisters PW, Blanke CD, Picus J, Stealey E, McDougall K, Trent JC: Analysis of an
      observational registry of gastrointestinal stromal tumor patients in the USA: reGISTry. Proc GI Symp
    9:66, 2009 (abstr 13)
102. Lim HJ, Shah A, Kennecke H, Kollmannsberger C, Melosky B, Lohrisch C, Blanke CD, Gill S: Palliative
      gastric/GE junction/esophageal cancer patients treated with weekly 5FU/Cisplatin: A multi-centre
      experience. Proc GI Symp 9:109, 2009 (abstr 100)
103. Sargent DJ, Yothers G, Vn Cutsem E, Cassidy J, Saltz L, WOlmark N, Shi Q, Buyse M, de Gramont A,
     ACCENT Group: Use of two-year disease-free survival as a primary endpoint in stage III adjuvant colon
     cancer trials with fluoropyrimidines with or without oxaliplatin or irinotecan: New data from 12,676
     patients form MOSAIC, X-ACT, PETACC-3, NSABP C-06 and C-07, and C89803. Proc Am Soc Clin
     Oncol 27:170s, 2009 (abstr 4011)
104. Jackson McCleary NA, Meyerhardt J, Green E, Yothers G, de Gramont A, Van Cutsem E, O’Connell M,
     Twelves C, Saltz L, Sargent D, ACCENT Collaborative Group: Impact of older age on the efficacy of
       newer adjuvant therapies in > 12,500 patients with stage II/III colon cancer: Findings from the ACCENT
       Database. Proc Am Soc Clin Oncol 27:170s, 2009 (abstr 4010)
105. Pisters PW, Trent JC, Blanke CD, PIcus J, Stealey E, McDougall K, von Mehren M: Analysis of an
     observational registry of gastrointestinal stromal tumor patients in the United States: reGISTry. Proc Am
     Soc Clin Oncol 27:550s, 2009 (abstr 10557)
106. Leichman L, Goldman BH, Benedetti JK, Billingsley KG, Thomas CR, Iqbal S, Lenz C, Blanke C, Gold
      PJ, Corless CL: Oxaliplatin plus protracted infusion 5-fluorouracil and external beam radiation prior to
      surgery for potentially curable esophageal adenocarcinoma: A SWOG phase II trial with molecular
      correlates. Proc Am Soc Clin Oncol 27:205s, 2009 (abstr 4513)
107. Renouf DJ, Lim HJ, Speers C, Villa D, Gill S, Blanke CD, O’Reilly SE, Kennecke H: Impact of
     bevacizumab on overall survival in patients with metastatic colorectal cancer: A population-based study.
      Proc Am Soc Clin Oncol 27:196s, 2009 (abstr 4114)
108. Blanke CD, Bendel JC: TOGA, TOGA, TOGA. Proc Chemother Found Symp XXVII, Current Treatment
     Options in Oncology 10:59–61, 2009
109. Thomas CR, Goldman BH, Benedetti JK, Lenz HJJ, Baker T, Hammond-Thelin L, Mehta VK, Fenoglio-
     Preiser CM, Abbruzzese JL, Blanke CD: Cetuximab plus cisplatin, irinotecan, and thoracic radiotherapy as
     definitive treatment for locally advanced, clinically unresectable esophageal cancer: a Southwest
    Oncology Group phase II trial with molecular correlates (S0414). Proc Am Soc Therap Radiol Oncol 2009
    (abstr      1094)
                                                                                                                24
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 31 of 53



110. Philip PA, Benedetti JK, Ramanathan RK, Lenz H-J, Lowy AM, Whitehead RP, Iqbal S, Chung V,
     Goldman B, Blanke CD: Phase I trial of combination gemcitabine, erlotinib, and IMC-A12 as first-line
     treatment in patients with metastatic pancreatic cancer: Southwest Oncology Group study S0727. Proc GI
     Symp 10:116, 2010 (abstr 233)
111. Thomas CR, Goldman BH, Benedetti JK, Lenz HJ, baker T, Hammond-Thelin L, Mehta VK, Fenoglio-
     Preiser CM, Abbruzzese JL, Blanke CD. Cetuximab plus cisplatin, irinotecan, and thoracic radiotherapy as
     definitive treatment for locally advanced, clinically unresectable esophageal cancer: a Southwest
    Oncology Group phase II trial with molecular correlates (S0414). Proc GI Symp 10:75, 2010 (abstr 72)
112. Blackstein M, Corless C, Dematteo RP, Antonescu C, Blanke CD, Demetri GD, von Mehren M, Maki R,
      Patel S, Pisters P, Ballman K: Risk assessment for tumor recurrence after surgical resection of localized
      primary gastrointestinal stromal tumor (GIST): North American Intergroup Phase III trial ACOSOG
      Z9001. Proc GI Symp 10:59, 2010 (abstr 6)
113. Shan WW, Kollmannsberger CK, Wilson D, Briede A, Blanke CD, Lim HJ: The utility of PET/CT in the
     treatment management of gastroesophageal cancer (GEC): Impact on staging and treatment decisions. Proc
     Am Soc Clin Oncol 46:335s, 2010 (abstr 4138)
114. Sargent DJ, Yothers GA, Green E, Blanke CD, O'Connell MJ, Labianca R, Bleyer A, De Gramont A,
      Thomas DM, A joint project of the LIVESTRONG Young Adult Alliance and the ACCENT Collaborative
     Group: Benefits and adverse events in younger (age <50) vs older patients receiving adjuvant
     chemotherapy for colon cancer: Findings from the 33,574 pt ACCENT dataset. Proc Am Soc Clin Oncol
     46:266s, 2010 (abstr 3523)
115. Ladner RD, Ulrich CM, Rankin CJ, Danenberg KD, Danenberg PV, Smalley SR, Makar KW, Benedetti
     JK, Blanke CD, Lenz H-J: Intratumoral gene expression levels of TP (Thymidine phosphorylase) and
      VEGF are associated with clinical outcome in stage II/III rectal cancer patients treated with 5-fluorouracil
      and pelvic radiation in a phase III intergroup trial (SWOG 9304). Proc Am Soc Clin Oncol 46:295s, 2010
     (abstr 3640)
116. Blanke CD, Bot BM, Thomas DM, Bleyer A, Kohne CH, Seymour MT, De Gramont A, Goldberg RM,
     Sargent DJ, Livestrong Young Adult Alliance: Impact of young age on efficacy and safety in advanced
     colorectal cancer: A pooled analysis examing 6,286 patients from 9 first-line phase III chemotherapy
     studies. Proc Am Soc Clin Oncol 46:265s, 2010 (abstr 3520)
117. Corless CL, Ballman KV, Antonescu C, Blanke CD, Blackstein ME, Demetri GD, von Mehren M, Maki
      RG, Pisters PWT, DeMatteo RP, American College of Surgeons Oncology Group (ACOSOG) Intergroup
      Adjuvant GIST Study Team: Relation of tumor pathologic and molecular features to outcome after
    surgical resection of localized primary gastrointestinal stromal tumor (GIST): Results from the intergroup
    phase III trial ACOSOG Z9001. Proc Am Soc Clin Oncol 46:699s, 2010 (abstr 10006)
118. Philip PA, Goldman BH, Ramanathan RK, Lenz HJ, Lowy AM, Whitehead RP, Iqbal S, Chung VM,
     Benedetti JK, Blanke CD: SWOG S0727: A randomized phase II trial of combination gemcitabine +
     erlotinib + IMC-A12 vs. gemcitabine + erlotinib as first-line treatment in patients (pts) with metastatic
     pancreatic cancer. Proc Am Soc Clin Oncol 46:37s, 2010 (abstr TPS223)
119. Trent JC, von Mehren M, Pisters PWT, Stealey E, Sirulnik LA, Blanke CD: Adjuvant imatinib therapy of
     208 gastrointestinal stromal tumor (GIST) patients: Dose, duration, and risk assessment. Proc Am Soc Clin
     Oncol 46:713s, 2010 (abstr 10061)
120. Leichman L, Goldman B, Thomas C, Billingsley K, Corless C, Lenz HJ, Iqbal S, Benedetti J, Gold P,
     Blanke CD: Oxaliplatin plus protracted infusion 5-fluorouracil and external beam radiation prior to surgery
     for potentially curable esophageal adenocarcinoma: A Southwest Oncology Gropup phase II trial with
     molecular correlates (S0356). Proc ASCO 2009, J Clin Oncol 27:15s, 2009 (suppl; abstr 4513)
121. von Mehren M, Heinrich M, Joensuu H, Blanke CD, Wehrle E, Heinz D, Noronha A, Demetri G: Eight
     Year (Yr) Follow-up Results of the Ongoing, Randomized Phase II B2222 Trial of Imatinib Mesylate (IM)
     in Patients (Pts) with Metastatic or Unresectable Gastrointestinal Stromal Tumors (GIST) Expressing KIT.
     Proc Am Soc Clin Oncol 47:609s, 2011 (abstr 10016)
122. Bohanes PO, Goldman BH, Leichman LP, Blanke CD, Iqbal S, Thomas CR, Corless CL, Billingsley KG,
     Danenberg KD, Zhang W, Benedetti JK, Gold PJ, Lenz HJ: Association of excision repair cross-
     complementation group 1 (ERCC1) gene expression (GE) with outcome in stage II-III esophageal
     adenocarcinoma (EA) patients treated with preoperative platinum-based chemoradiation (CRT) in a phase
                                                                                                               25
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 32 of 53



     II cooperative group study (SWOG S0356). Proc GI Cancers Symp 11:48, 2011 (abstr 2)
123. Van Loon K, Wigler D, Niedzwiecki D, Hollis D, Venook A.P, Fuchs C, Blanke CD, Saltz L, Goldberg R,
     Meyerhardt J.A.: Comparison of Dietary and Lifestyle Habits among Stage III and Metastatic Colorectal
      Cancer Patients. Proc Am Soc Clin Oncol 47:E, 2011 (abstr e14026)
124. Cheung WY, Shi Q, O'Connell M, Cassidy J, Blanke CD, Kerr DJ, Van Cutsem E, Alberts SA, Yothers
     GA, Sargent DJ, for the ACCENT Collaborative Group.: Predictive and prognostic value of gender in early
     stage colon cancer: a pooled analysis of 33,345 patients from the ACCENT database. Proc Am Soc Clin
     Oncol 47:250s, 2011 (abstr 3619)
125. Wilson PM, Bohanes PO, Rankin CJ, Benedetti JK, Ulrich CM, Smalley SR, Makar KW, Zhang W,
     Winder T, Ning Y, Gerger A, BenhaimL, El-Khoueiry R, Labonte MJ, Blanke CD, Lenz HJ: The final
     results of the SWOG S9304 phase III intergroup trial’s pharmacogenetic analysis: Association of
     polymorphisms with survival and toxicity in stage II/III rectal cancer patients treated with 5-fluorouracil
    (5- FU) and pelvic radiation (RT). Proc Am Soc Clin Oncol 47:231s, 2011 (abstr 3542)
126. Bohanes PO, Goldman BH, Leichman LP, Blanke CD, Iqbal S, Thomas CR, Corless CL, Billingsley KG,
     Danenberg KD, Zhang W, Benedetti JK, Gold PJ, Lenz HJ: Association of excision repair cross-
     complementation group 1 gene expression with outcome in stage II-III esophageal adenocarcinoma patients
     treated with preoperative platinum-based chemoradiation in a phase II cooperative group study (SWOG
     S0356). Proc Am Soc Clin Oncol 47:261s, 2011 (abstr 4023)
127. Philip PA, Goldman B, Ramanathan RK, Lenz H-J, Lowy AM, Whitehead RP, Iqbal S, Singh J, Benedetti
      JK, Blanke CD: Phase I and randomized phase II trial of gemcitabine, erlotinib, and IMC-A12
      (cixutumumab versus gemcitabine plus erlotinib as first line treatment in patients with metastatic
    pancreatic cancer (SWOG 0727). Proc GI Symp J Clin Oncol 12:30, 2012 (abstr 198)
128. Baker LH, Rankin CJ, Blanke CD, Demetri GD, Crowley JJ, Benjamin RS: Long-term follow-up of
     SWOG 0033, a phase III randomized Intergroup trial assessing imatinib mesylate at two dose levels in
     patients with unresectable or metastastic gastrointestinal stromal tumors. Proc CTOS 2011:24, 2011 (abstr
     105)
129. Blanke CD, Rankin CJ, Benjamin RS, Raymond KS, Heinrich MC, Fletcher CDM, Crowley JJ, Borden
     EC, Demetri GD, Baker LH: Long-term survival on S0033: A phase III randomized, Intergroup trial
     assessing imatinib mesylate at two dose levels in patients with unresectable or metastatic gastrointestinal
      stromal tumors (GISTs). Proc ESMO 47:S664 2011 (abstr 9404)
130. Kennecke H, Chen L, Blanke CD, Cheung W, Schaff K, Speers C: Panitumumab (Pmab) versus
    Cetuximab (Cmab)/Irinotecan (Iri) therapy among patients with KRAS wildtype (wt) metastatic colorectal
    cancer. Proc GI Symp 12:30, 2012 (abstr 640)
131. Philip PA, Goldman BH, Ramanathan RK, Lenz H-J, Lowy AM, Whitehead RP, Iqbal S, Gaur R,
     Benedetti JK, Blanke CD: Dual blockade of epidermal growth factor receptor (EGFR) and insulin-like
     growth factor receptor-1 (IGF-1R) signaling in metastatic pancreatic cancer: Phase I/randomized phase II
     trial of gemcitabine, erlotinib, and cixutumumab versus gemcitabine plus erlotinib (SWOG-0727). J Clin
     Oncol 30, 2012 (suppl; abstr 4019)
132. Gordon MA, Gundacker H, Benedetti J, Macdonald JS, Baranda JC, Levin WJ, Blanke CD, Elatre W,
     Weng P, Lenz H-J, Press MF: Assessment of HER2 gene amplification in adenocarcinomas of the stomach
     or gastroesophageal junction in the INT-0116/SWOG9008 clinical trial. J Clin Oncol 30, 2012 (suppl;
     abstr 4010)
133. Trent JC, von Mehren M, Pisters PWT, Picus J, Keir CH, Magley A, Blanke CD; Diagnosis and initial
     evaluation of patients with gastrointestinal stromal tumor: An observational study of 1,226 patients. J Clin
     Oncol 30, 2012 (suppl; abstr TPS 10088)
134. El-Khoueiry AB, Rankin CJ, Iqbal S, Micetich KC, Kayaleh O, Lenz H-J, Blanke CD; SWOG 0941: A
      phase II study of sorafenib and erlotinib in patients (pts) with advanced gallbladder cancer or
      cholangiocarcinoma. J Clin Oncol 30, 2012 (suppl; abstr 4113)
135. Pinter T, Abella E, Cesas A, Croitoru A, Decaestecker J, Gibbs P, Hotko Y, Jassem J, Kurteva G, Novotny
     J, O’Reilly S, Salek Y, Mo M, Choi MR, Blanke CD. Results of a Phase III, randomized, double-blind,
      placebo-controlled trial of pegfilgrastim (PEG) in patients (pts) receiving first-line FOLFOX or FOLFIRI
      and bevacizumab (B) for colorectal cancer (CRC). J Clin Oncol 30, 2012 (suppl; abstr LBA445)
136. Siegel AB, El-Khoueiry A, Finn RS, Blanke CD, Hidalgo, Brown RS: Phase I trial of sorafenib in high-risk
                                                                                                             26
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 33 of 53



     hepatocellular carcinoma patients after liver transplantation. J Clin Oncol 30: 2012 (suppl 34; abstr 280)
137. Abadi S, Jang D, de Lemos M, Koke P, Walisser S, Ho Roxana, Kuik K, Cheng W, Amos C, de Haan N,
      Fuller S, Blanke CD: Medication discrepancies and drug-related problems in the ambulatory oncology
      setting. ACCP Virtual Poster Symposium (abstr 13E) 2012
138. Kennecke HF, Yu J, Gill S, Cheung WY, Blanke CD, Cheifetz R, Woods R; Impact of M1a and M1b
     staging in patients (pts) with metastatic colorectal cancer. J Clin Oncol 31, 2013 (suppl; astract 3590)
139. Chung V, McDonough S, Philip PA, Cardin DB, Lowy AM, Benedetti JK, Blanke CD; SWOG S1115:
     Randomized Phase II Clinical Trial of Selumetinib (AZD6244; ARRY 142886) Hydrogen Sulfate (NSC-
     748727) and MK-2206 (NSC-749607) vs. mFOLFOX in Patients with Metastatic Pancreatic Cancer after
     Prior Chemotherapy. J Clin Oncol 31, 2013 (suppl; abstract TPS4145)
140. Renfro LA, Grothey AM, Saltz LB, André T, Labianca R, Alberts SR, Buyse M, Loprinzi CL, Yothers G,
     Sargent DJ for the Adjuvant Colon Cancer Endpoints (ACCENT) Group. ACCENT-based Nomograms
     Predict Time to Recurrence (TTR) and Overall Survival (OS) in Stage III Colon Cancer (CC). J Clin
    Oncol 31, 2013 (suppl; abstr 3618)
141. Pinter T, Abella E, Cesas A, Croitoru A, Decaestecker J, Gibbs P, Hotko Y, Jassem J, Kurteva GP,
     Novotny J, O'Reilly S, Salek T, Mo MF, Choi LMR, Blanke CD: Results of a phase III, randomized,
      double-blind, placebo-controlled trial of pegfilgrastim (PEG) in patients (pts) receiving first-line FOLFOX
     or FOLFIRI and bevacizumab (B) for colorectal cancer (CRC). J Clin Oncol 31, 2013 (suppl; abstr 3575)
142. Venook AP, Niedzwiecki D, Lenz HJ, Innocenti F, Mahoney MR, O'Neil BH, Shaw JE, Polite BN,
     Hochster HS, Atkins JN, Goldberg RM, Mayer RJ, Schilsky RL, Bertagnolli MM, Blanke CD:
     CALGB/SWOG 80405: Phase III trial of irinotecan/5-FU/leucovorin (FOLFIRI) or oxaliplatin/5-
    FU/leucovorin (mFOLFOX6) with bevacizumab (BV) or cetuximab (CET) for patients (pts) with KRAS
     wild-type (wt) untreated metastatic adenocarcinoma of the colon or rectum (MCRC). J Clin Oncol 32:5s,
     2014 (suppl; abstr LBA3)
143. Ramanathan R, McDonough SL, Kennecke HF, Iqbal S, Baranda JC, Seery TE, Lim HJ, Hezel AF,
      Vaccaro GM, Blanke CD: A phase II study of MK-2206, an allosteric inhibitor of AKT as second-line
      therapy for advanced gastric and gastroesophageal junction (GEJ) cancer: A SWOG Cooperative Group
      trial (S1005). J Clin Oncol 32:5s, 2014 (suppl; abstr 4041)
144. Demetri GD, Rankin CJ, Benjamin RS, Borden EC, Ryan CW, Priebat DA, Tap WD, von Mehren M,
     Blackstein ME, Heinrich MC, Maki RG, Corless CL, Fletcher JA, Owzar K, Blanke CD: Long-term
      disease control of advanced gastrointestinal stromal tumors (GIST) with imatinib (IM): 10-year outcomes
      from SWOG phase III intergroup trial S0033. J Clin Oncol 32:5s, 2014 (suppl; abstr 10508)
145. Sargent DJ, Shi Q, Yothers G, Tejpar S, Bertagnolli MM, Thibodeau SN, Andre T, Labianca R, Gallinger
     S, Hamilton SR, Monges G, Pogue-Geile KL, Paik S, Klingbiel D, Roth A, Pavey ES, Kim GP, Sinicrope
      FA, ACCENT Collaborative Group: Prognostic impact of deficient mismatch repair (dMMR) in 7,803
      stage II/III colon cancer (CC) patients (pts): A pooled individual pt data analysis of 17 adjuvant trials in
    the ACCENT database. J Clin Oncol 32:5s, 2014 (suppl; abstr 3507)
146. Renfro LA, Grothey A, Kerr DJ, Haller DG, Andre T, Van Cutsem E, Saltz L, Labianca R, Loprinzi CL,
     Alberts SR, Schmoll H-J, Twelves C, Yothers G, Sargent DJ, Adjuvant Colon Cancer Endpoints
     (ACCENT) Group: Survival following stage II/III colon cancer (CC): Accent-based comparison versus
     matched general population (MGP). J Clin Oncol 32:5s, 2014 (suppl; abstr 3601)
147. Yao JC, Guthrie K, Moran C, Strosberg JR, Kulke MH, Chan JA, LoConte NK, McWilliams RR, Wolin
      EM, Mattar BI, McDonough S, Chen HX, Blanke CD, Hochster HS: SWOG S0518: Phase III prospective
     randomized comparison of depot octreotide plus interferon alpha versus depot octreotide plus bevacizumab
     (NSC #704865) in advanced, poor prognosis carcinoid patients (NCT00569127) J Clin Oncol 33:5s, 2015
     (suppl; abstr 4004)
148. Innocenti F, Owzar K, Jiang C, Sibley A, Niedzwiecki D, Heinz JL, Bertagnolli MM, Friedman P,
     Furukawa Y, Kubo M, Ratain MJ, Blanke CD,Venook AP, McLeod H: A genome-wide association study
      (GWAS) of overall survival (OS) in 609 metastatic colorectal cancer (mCRC) patients treated with
      chemotherapy and biologics in CALGB 80405. Proc Am Soc Clin Oncol, 2015 (abstr 80405)
149. Leichman CG, McDonough SL, Smalley SR, Billingsley KG, Lenz H-L, (TBA authorship in recognition of
     high institutional accrual pending SWOG institutional PIs input),, Guthrie KA, Blanke CD, Hochster HS:
      SWOG S0713: A phase II study of cetuximab (CET) added to induction chemotherapy (ICT) of
                                                                                                              27
       Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 34 of 53



            oxaliplatin (OX), capecitabine (CAP), followed by neoadjuvant chemoradiation (NACR) for locally
            advanced rectal cancer (LARC). J Clin Oncol 33:5s, 2015 (suppl; abstr 3599)
        150. Renfro LA*, Shah MH*, Allegra CJ, André T, de Gramont A, Sinicrope FA, Schmoll H-J, Haller DG,
             Alberts SR, Yothers G, and Sargent DJ for the ACCENT collaborative group. *co-first authors: Time-
             dependent patterns of recurrence and death in resected colon cancer (CC): pooled analysis of 12,223
             patients from modern oxaliplatin trials in the ACCENT database. Proc Am Soc Clin Oncol, 2015
        151. Hershman DL, Unger JM; Wright JD, Ramsey S, Till C, Tangen CM, Barlow W, Blanke CD, Thompson
             IM, Hussain M: Long term consequences of intermittent and continuous androgen deprivation in patients
             with metastatic prostate cancer. J Clin Oncol 33:5, 2015 (suppl; abstr 5008)
        152. Chung VM, McDonough SL, Philip PA, Cardin DB, Wang-Gillam A, Hui L, Lowy AM, Guthrie K,
              Blanke CD, Hochster HS: SWOG S1115: Randomized phase II clinical trial of selumetinib (AZD6244;
              ARRY 142886) hydrogen sulfate (NSC-748727) and MK-2206 (NSC-749607) vs. mFOLFOX in patients
              with metastatic pancreatic cancer, J Clin Oncol 33:5s, 2015 (suppl; abstr 4119)
        153. Schrag D, Dueck AC, Naughton MJ, Niedzwiecki D, Earle C, Shaw JE, Grothey A, Hochster HS, Blanke
             CD, Venook AP: Cost of chemo therapy for metastatic colorectal cancer with either bevacizumab or
             cetuximab: economic analysis of CALGB/SWOG 80405, J Clin Oncol 33:5s, 2015 (suppl;abstr 6504)
        154. Ng K, Venook AP, Sato K, Hollis BW, Niedzwiecki D, Ye C, Chang I, O’Neil BH, Innocenti F, Lenz H-J,
             Blanke CD, Mayer RJ, Fuchs CS, Meyerhardt JA: Vitamin D staus and survival of metastatic colorectal
              cancer patients: Results from CALGB/SWOG 80405 (Alliance), J Clin Oncol 33:5s, 2015 (suppl; abstr
              3503)
        156. Herbst RS, Redman M, Kim ES, Semrad TJ, Bazhenova L, Masters G, Kahl B, Guaglianone P, Reynolds
            C, Karnad A, Arnold SM, Moon J, Blanke CD, Hirsch FR, Gandara DR: A Randomized, Phase III Study
            Comparing Carboplatin/Paclitaxel or Carboplatin/Paclitaxel/Bevacizumab with or without Concurrent
            Cetuximab in Patients with Advanced Non-Small Cell Lung Cancer (NSCLC): SWOG S0819. World Lung
            Cancer Congree, abst PLEN04:01, 2015
       157. Matheou C, Renfro LA, Papamichael D, Yothers G, Saltz L, Van Cutsem E, Schmoll H, Labianca R,
            André T, O’Connell M, Guthrie K, Alberts SR, Haller DG, Kountourakis P and Sargent DJ for the
            Adjuvant Colon Cancer Endpoints (ACCENT) Group: Validity of Adjuvant! Online in Elderly Patients with
            Stage III Colon Cancer Based on 2,794 Patients from the ACCENT Database, Proc Am Soc Clin Oncol
            2016
       158. Heinemann V, Niedzwiecki D, Pearline R, Lenz H-J, Innocenti F, Hochster HS, Grothey A, Goldberg RM,
            Mayer RJ, Schilsky RL, Bertagnolli MM, Blanke CD, Venook AP, Stinzing S, O'Neil BH: Outcomes for
            FOLFIRI plus bevacizumab (BEV) or cetuximab (CET) in patients previously treated with oxaliplatin-
            based adjuvant therapy: A combined analysis of data from FIRE-3 and CALGB 80405, J Clin Oncol 33:5s,
            (suppl: abstr 3585), 2015
        160. Kimmie N, Venook AP, Sato K, Hollis BW, Niedzwiecki D, Ye C, O’Neill BH, Innocenti F, Lenz H-J,
            Blanke CD, Mayer RJ, Fuchs CS, Meyerhardt JA: Vitamin D status and survival of metastatic colorectal
            cancer patients: Results from CALGB/SWOG 80405. Proc GI Symp, J Clin Oncol-33(suppl 3; abstr 507),
            2015
       161. Ben-Josef E, Guthrie K, El-Khoueiry AB, Corless CL, Zalupski M, Lowy AM, Thomas CR, Alberts SR,
            Dawson LA, Micetich KC, Thomas MB, Siegel AB, Blanke CD: SWOG S0809: A phase II trial of
adjuvant              capecitabine (cap)/gemcitabine (gem) followed by concurrent capecitabine and radiotherapy in
extrahepatic          cholangiocarcinoma (EHCC) and gallbladder carcinoma (GBCA). J Clin Oncol 32:5s, abstr 4030,
2014.
       162. Hirsch FR, Redman MW, Herbst RS, Kim ES, Semrad TJ, Bazhenova L, Masters G, Oettel K, Guaglianone
            P, Reynolds C, Karnad A, Arnold SM, Varella-Garcia M, Moon J, Mack PC, Blanke CD, Kelly K, Gandara
            DR: SWOG S0819: Biomarker-enriched efficacy of cetuximab-based therapy: Squamous subset analysis from
            S0819, a phase III trial of chemotherapy with or without cetuximab in advanced NSCLC. J Clin Oncol 34,
            2016 (suppl; abstr 9090)
       163. Semrad TJ, Redman MW, Herbst R, Kim ES, Bazhenova L, Masters G, Oettel P, Guaglianone P, Reynolds C,
            Karnad A, Arnold SM, Varella-Garcia M, Moon J, Mack P, Blanke CD, Hirsch F, Kelly K, Gandara D,
            Outcomes for patients treated with or without bevacizumab on SWOG S0819: A randomized, phase III
            study comparing carboplatin/Paclitaxel or carboplatin/ Paclitaxel/bevacizumab with or without concurrent
                                                                                                             28
       Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 35 of 53



           cetuximab in patients with advanced non-small cell lung cancer (NSCLC). J Clin Oncol 34, 2016
           (suppl; abstr 9082)
      164. Venook A, Niedzwiecki D, Innocenti F, Fruth B, Greene C, O’Neil B, Shaw J, Polite B, Hochster H, Blanke CD,
           Goldberg R, Schilsky R, Mayer R, Bertagnolli M, Lenz H: CALGS/SWOG C80405: Impact of primary (1º) tumor
           location on overall survival (OS) and progression-free survival (PFS) in patients (pts) with metastatic colorectal
           cancer (mCRC): Analysis of CALGB/SWOG 80405 (Alliance). J Clin Oncol 34, 2016 (suppl; abstr 3504)
     165. Blanke CD, LeBlanc ML , Hershman DL , Ellis LM , Meyskens FL: Usage of Oregon’s Death with Dignity
           Act (DWDA). ASCO Palliative Care in Oncology Symposium (Sept 9-10, 2016, San Francisco, CA),
           poster. J Cin Oncol 34, 2016 (suppl 26S; abstr 44).
     166. Mack PC , Moon J , Herbst RS , Kim ES , Semrad TJ, Redman MW , Tsai RA, Solis LJ, Gregg JP , Hatcher
           SL , Varella-Garcia M, Hirsch FR , Blanke CD , Kelly K , Gandara DR: Role of KRAS mutation status in
           NSCLC patients treated on S0819, a phase II trial of chemotherapy with or without cetuximab. World
           Conference on Lung Cancer (Dec 4-7, 2016, Vienna, Austria), accepted, oral presentation.
     167. Guercio B, Venook A, Niedzwiecki D , Zhang S, Sato K, Fuchs C, Lenz H-J, Innocenti F, Fruth B, Van
           Blarigan E, O'Neil B, Edward Shaw J, Polite B, Hochster H, Atkins J, Goldberg R, Mayer R, Bertagnolli
           M, Blanke C, Meyerhardt J: Associations of Physical Activity with Survival and Progression in Metastatic
           Colorectal Cancer: Results from CALGB 80405 (Alliance). ASCO GI Cancers Symposium (Jan 19-21,
           2017, San Francisco, CA), submitted 2016 Sept 9
     168. Pinter T, Klippel Z, Cesas A, Croitoru A, Decaestecker J, Gibbs P, Hotko Y, Jassem J, Kurteva G, Novotny
           J, O’Reilly S, Salek T, Reiner M, Morrow PK, Choi Mr, Whittaker S, Blanke C: A Phase III Randomized,
           Double-Blind, Placebo-Controlled Trial of Pegfilgrastim in Patients Receiving First-Line
           FOLFOX/Bevacizumab or FOLFIRI/Bevacizumab for Locally Advanced or Metastatic Colorectal Cancer:
           Final Results of the Pegfilgrastim and Anti-VEGF Evaluation Study (PAVES) Clin Colorectal Cancer,
           2016 Sep 7. [Epub ahead of print]
     169. Unger J, Barlow W, Tangen C, Ramsey S, Thompson I Jr., Klein E, LeBlanc M, Blanke C, Goodman P,
           Minasian L, Hershman D: The Scientific Impact and Value of Large, NCI-Sponsored Randomized Phase III
           Cancer Prevention Trials. American Society of Clinical Oncology Annual Meeting 2017, submitted [studies
           S0000, S9217]
     170. Unger J, LeBlanc M, Blanke CD: The Impact of Positive SWOG Treatment Trials on Population Survival,
           American Society of Clinical Oncology 2017 Annual Meeting
     171. Venook AP, Ou F-S, Innocenti F, Hochster HS, Niedzwiecki D, Goldberg R, Mayer R, Bertagnolli M,
           Blanke CD, Zemla T, Qu X, Kabbarah O, Lenz H-J.: Primary Tumor location is an independent prognostic
           maker from CMS and MSI for overall survival (OS) in patients (pts) with metastatic colorectal cancer
           (mCRC): Analysis of CALGB / SWOG 80405 (Alliance). American Society of Clinical Oncology (ASCO)
           Annual Meeting (June 2-6, 2017, Chicago, IL), submitted 2017 Feb 7
     172. Innocenti F, Ou F-S , Zemla T , Niedzwiecki D, Qu X, Tam R, Mahajan S, Goldberg R, Mayer M,
           Bertagnolli M, Hochster HS, Blanke CD, Venook AP, Lenz H-J, Kabbarah O: Somatic DNA mutations,
           mutational load (ML), and MSI status: association with overall survival (OS) in patients (pts) with
           metastatic colorectal cancer (mCRC) of CALGB/SWOG 80405 (Alliance). American Society of Clinical
           Oncology (ASCO) Annual Meeting (June 2-6, 2017, Chicago, IL), submitted 2017 Feb 7
     173. Kabbarah O, Venook AP, Qu X, Ou F-S, Tam R, Mahajan S, Zemla T, Nelson B, Hochster HS, Blanke CD,
           Innocenti F, Lenz H-J: Prognostic and predictive effects of RAS and BRAF mutation on response to
           targeted agents and chemotherapy backbone in the CALGB/SWOG 80405 cohort. American Society of
           Clinical Oncology (ASCO) Annual Meeting (June 2-6, 2017, Chicago, IL), submitted 2017 Feb 7
     174. Lenz H-J, Ou F-S, Venook AP, Hochster HS, Niedzwiecki D, Goldberg R, Mayer R, Bertagnolli M,
           Blanke CD, Zemla T, Qu X, Kabbarah O, Innocenti F: Impact of Consensus Molecular Subtyping (CMS)
           on overall survival (OS) and Progression Free Survival (PFS) in patients (pts) with metastatic colorectal
           cancer (mCRC): Analysis of CALGB / SWOG 80405 (Alliance). American Society of Clinical Oncology
           (ASCO) Annual Meeting (June 2-6, 2017, Chicago, IL), submitted 2017 Feb 7
      175. Blanke CD, LeBlanc M, Hershman D, Meyskens F, Taylor L, Ellis L: Medical-Aid-in-Dying Use in the
            Pacific Northwest. Proc ESMO 2018
176.        Das RK, Furchtgott L, Ou F-S, Cunha D, Swanson D, Washburn C, Rich K, Meyerhardt J,Nixon A,
            Innocenti F, Lenz H-J, Blanke CD, Niedzwiecki D, O’Reilly EM, Latourelle J, Wuest D, Khalil I, Harms
                                                                                                                   29
         Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 36 of 53



          B, Hayete B, Venook A: Causal modeling of CALGB/SWOG 80405 (Alliance) identifies primary (1◦)
          side-related angiogenic drivers of metastatic colorectal cancer (mCRC). ESMO 2018, pending submission.




 
Other

    1.   Blanke CD: Esophageal cancer. Cancer Program Annual Report, Dept. of Veterans Affairs, Nashville TN
         1995
    2.   Blanke CD: Update on colorectal cancer. Cancer Program Annual Report, Dept. of Veterans Affairs,
         Nashville TN 1996
    3.   Blanke C: STI571 for gastrointestinal stromal tumors (GISTs): An example of molecularly-targeted
         therapy. Proc M.D. Anderson Multidisc Manage GI Malig 2002
    4.   Blanke CD: Gastrointestinal Stromal Tumors: A Paradigm for Targeted Therapy. Proc Brazil Oncol Soc
         2003

Submitted/In Press

    1.   Van den Abbeele AD, Badawi RD, Manola J, Tetrault RJ, Cliche J-P, Janicek MJ, Heinrich MC, Fletcher
         JA, Joensuu H, Blanke CD, von Mehren M,Spangler T,Israel DA, McNeil B, Silberman S, Dimitrijevic S,
         Demetri GD: FDG-PET as a surrogate marker for response to imatinib mesylate (Gleevec) in patients with
         advanced gastrointestinal stromal tumors. JAMA (submitted)
    2.   Pinter T, Abella E, Cesas A, Croitoru A, Decaestecker J, Gibbs P, Hotko Y, Jassem J, Kurteva G, Novotny
         J, O’Reilly S, Salek T, Mo M, Whittaker S, Choi MR, Blanke CD: Phase 3, randomised, double-blind,
         placebo-controlled trial of pegfilgrastim in patients receiving first-line FOLFOX or FOLFIRI and
         bevacizumab for colorectal cancer (the PAVES study). Clin Colorectal Cancer 2014 (accepted)
    3.   Blanke CD, Faigel DO: Neoplasms of the large and small intestine. In Goldman L, Schafer AI eds.
         Goldman’s Cecil Medicine, 25th edition. Elsevier-Saunders, Philadelphia, PA, pp. XX, 2014 (in press)
Herbst R, Redman M, Kim E, Semrad T, Bazhenova L, Masters G, Oettel K, Guaglianone P, Reynolds C, Karnad A,
Arnold S, Varella-Garcia M, Moon J, Mack P, Blanke CD, Hirsch F, Kelly K, Gandara DR: A Randomized, Phase
III Study of Carboplatin/Paclitaxel or Carboplatin/Paclitaxel/ Bevacizumab with or without Concurrent Cetuximab
Investigating EGFR FISH in Patients with Advanced Non-Small Cell Lung Cancer: SWOG S0819, Lancet
Oncology, 2017 (in press)
     4.


Invited Lectures:


    1.   Nov 1995: Chemotherapy Foundation Symposium-Innovative Cancer Therapy for Tomorrow: Trimetrexate
         in Advanced Colorectal Cancer.
    2.   July 1996: Medical University of South Carolina Hematology/Oncology Seminar Series: Epidemiology and
         Treatment of Advanced Colorectal Cancer.
    3.   July 1996: Howard University Cancer Center "Seminars in Oncology": Colon Cancer: New Drugs for an
         Old Disease.
    4.   Jan 1997: University of Arkansas for Medical Sciences Division of Hematology/Oncology Seminar Series:
         New Perspectives in the Treatment of Metastatic Colon Cancer.
    5.   Feb 1997: Oregon Health Sciences University Hematology/Oncology Seminar Series: Update on Therapy
         for Metastatic Colon Cancer.
    6.   Feb 1997: Emory University Hematology/Oncology Seminar: Advances in Therapy of Colorectal Cancer.
                                                                                                                30
      Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 37 of 53



7.    March 1997: Stanford University Hematology/Oncology Seminar: New Therapeutics for Advanced Colon
      Cancer.
8.    May 1997: USB Colorectal Cancer Educational Session: Neutrexin, 5-FU, and Leucovorin in Colorectal
      Cancer (Meeting Chairman).
9.    Oct 1997: USB Neutrexin Regional Investigators Meeting: Current Status of US and European Neutrexin
      Studies in Colorectal Cancer (Meeting Chairman).
10.   May 1998: University of North Texas Health Science Center Seminar: New Options in Treatment of
      Advanced Colorectal Cancer.
11.   Dec 1999: University of Hawaii Clinical Trials Update Lecture: New Agents for the Treatment of
      Advanced Colorectal Cancer.
12.   Feb 2000: University of Texas M.D. Anderson Cancer Center Current Advances in Treatment of Metastatic
      Colorectal Cancer Seminar: Use of Trimetrexate and Oxaliplatin in Advanced Colorectal Cancer.
13.   Sept 2000: Modesto 16th Annual Cancer Symposium: New Concepts in Treatment of GI Malignancies-
      Advances in Treatment of Advanced Colorectal Cancer.
14.   Sept 2000: Madigan Army Medical Center Grand Rounds: Epidemiology and Treatment of Colon Cancer.
15.   Oct 2000: SWOG GI Oncology Core Committee: The Role of COX-2 in Colorectal Cancer.
16.   Oct 2000: SWOG GI Oncology Committee: The VICTOR Trial: Adjuvant Therapy for Colorectal Cancer.
17.   Nov 2000: Chemotherapy Foundation Symposium-Innovative Cancer Therapy for Tomorrow: Trimetrexate
      in GI Malignancy.
18.   Nov 2000: National Cancer Institute/CTEP Stromal Tumor Meeting: Protocol CSTI571B2222 in Malignant
      Gastrointestinal Stromal Tumors.
19.   March 2001: University of Colorado Oncology Seminar: Therapy for Metastatic Colorectal Malignancies.
20.   March 2001: Second Pharmacia Pan-European Investigators Forum: Use of COX-2 Inhibitors in Colorectal
      Cancer.
21.   June 2001: Eastern Cooperative Oncology Group GI Committee: Celecoxib with CPT-11 and 5FU/LCV in
      Colorectal Cancer.
22.   July 2001: The University of Texas MD Anderson Cancer Center Investigators= Workshop: Use of COX-2
      Inhibitors in Treatment of Gastrointestinal Tumors.
23.   Oct 2001: National Cancer Institute Clinical Trial Design Symposium: The Development and Current
      Status of Gleevec (STI571).
24.   Nov 2001: Chemotherapy Foundation Symposium-Innovative Cancer Therapy for Tomorrow: First Line
      Therapy with Irinotecan, 5 FU, LV plus Celecoxib in Colorectal Cancer.
25.   April 2002: Indiana University Advances in Oncology 2002 Meeting: Targeted Therapy in Oncology.
26.   Feb 2002: MD Anderson First Biannual Multidisciplinary Management Conference: STI571 for GIST: An
      Example of Molecularly-Targeted Therapy.
27.   March 2002: Society of Surgical Oncology: Gleevec as a Model for Targeted Molecular Therapy.
28.   March 2002: Hoosier Oncology Group: Differing Strategies for Targeted Therapy in Oncology-STI571 +
      Celecoxib.
29.   July 2002: Vanderbilt Cancer Center Oncology Seminar: Differing Strategies for Targeted Therapy in
      Oncology: STI571 versus Celecoxib.
30.   Aug 2002: National Medical Association Conference: Targeted Antineoplastic Therapy.
31.   Sep 2002: Second Annual GIST Investigators Meeting: Surgery Following Successful Therapy with
      Imatinib Mesylate.
32.   Oct 2002: University of Colorado Oncology Seminar: GIST and the Development of Targeted Molecular
      Therapy.
33.   Nov 2002: 1st International Colorectal Congress: Use of COX-2 Inhibitors in Treatment of Advanced CRC.
34.   Nov 2002: 1st International Colorectal Congress: Update on the Use of Irinotecan Treatment of Advanced
      CRC.
35.   Mar 2003: M.D. Anderson's 44th Annual Clinical Conference "Molecular Therapeutics for Cancer
      Metastasis": Molecular therapy for GIST.
36.   May 2003: 39th Annual Meeting American Society of Clinical Oncology Educational Session: Therapeutic
      Options for GIST.
37.   June 2003: 39th Annual Meeting American Society of Clinical Oncology: Colorectal Cancer
                                                                                                         31
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 38 of 53



    Chemotherapy: Duration of Therapy and Meaning of Dose-Intensity.
38. June 2003: Vanderbilt University Medical Grand Rounds: Current Therapy for GIST.
39. Sep 2003: 3rd International GIST Congress: Use of PKC412 in GIST.
40. Oct 2003: National Cancer Institute Sarcoma Progress Review Group Roundtable (Better Diagnosis and
    Prognostication Science-Centric Subsession): Mutational analysis and GIST.
41. Oct 2003: Fox Chase Cancer Center Annual Cancer Symposium: Imatinib as a Paradigm of Targeted
    Therapy in Oncology.
42. Nov 2003: Oregon Health & Science University Hematology/Oncology Grand Rounds: Modern Therapy
    for Colon Cancer.
43. Nov 2003: 2nd International Colorectal Cancer Congress: CPT-11 in Advanced Disease.
44. Nov 2003: 2nd International Colorectal Cancer Congress: Southwest Oncology Group Trials in Colorectal
    Cancer.
45. Nov 2003: Food and Drug Administration: Use of Biomarkers and Quality of Life to Determine Benefit
    from Colorectal Cancer Drugs.
46. Nov 2003: XVI Congresso Brasileiro de Cancerologia/XIII Congresso Brasileiro de Oncologia Clinica
    Satellite Symposium: Gastrointestinal Stromal Tumors: A Paradigm for Targeted Therapy.
47. April 2004: University of the Sciences: Targeted Therapies in the Treatment of Colorectal Cancer: What
    Managed Care Needs to Know.
48. April 2004: Southwest Oncology Group Committee on Special Populations: Long-term Survivorship with
    GI Malignancy.
49. June 2004: 40th Annual Meeting American Society of Clinical Oncology: GIST: What’s New Under the
    Sun?
50. June 2004: 7th Annual World Congress on Gastrointestinal Cancer: Management of Gastrointestinal
    Stromal Tumors.
51. June 2004: 7th Annual World Congress on Gastrointestinal Cancer: Imatinib Resistance and
    Gastrointestinal Stromal Tumors.
52. July 2004: Baylor-Sammons Cancer Center Update on the Management of Gastrointestinal Malignancies:
    Biology, Behavior, and Clinical Management of GIST.
53. Oct 2004: 3rd International Colorectal Cancer Congress: The Role of CPT-11 in Metastatic Colorectal
    Cancer.
54. Oct 2004: 3rd International Colorectal Cancer Congress: Southwest Oncology Group Trials in Large Bowel
    Malignancy.
55. Nov 2004: 2nd Annual MD Anderson Cancer Center Symposium on Gastrointestinal Malignancies: Use of
    COX-2 Inhibitors in Advanced Tumors of the GI Tract.
56. Nov 2004: 2nd Annual MD Anderson Cancer Center Symposium on Gastrointestinal Malignancies:
    Molecular Therapy of GIST.
57. Nov 2004: 2nd Annual MD Anderson Cancer Center Symposium on Gastrointestinal Malignancies:
    Molecular Therapy of GIST.
58. Feb 2005: 10th US-Japan Clinical Trial Summit: State-of-the-Art Therapy for Colorectal Cancer in North
    America.
59. Feb 2005: Northwestern University GI Symposium Review: Prevention, Diagnosis, and Therapy of Large
    Bowel Malignancies.
60. March 2005: University of Chicago Hematology/Oncology Grand Rounds: Biology and Therapy of GIST.
61. May 2005: 41st Annual Meeting American Society of Clinical Oncology: The Very Best Way to Treat
    Advanced Colorectal Cancer in 2005: Agent Choices and Ideal Sequencing.
62. June 2005: 8th Annual World Congress on Gastrointestinal Cancer: Modern Management of
    Gastrointestinal Stromal Tumors.
63. Aug 2005: University of Southern California Hematology/Oncology Grand Rounds: Molecularly-Targeted
    Therapy for GIST.
64. Oct 2005: GIST Opinion Leaders’ Summit: Comparison of US and European Consensus Guidelines in
    GIST.
65. Feb 2006: 3rd Annual UCLA Gastroenterology Symposium: Targeted Therapies in GI Cancers: The Future
    is Now (keynote address).
                                                                                                       32
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 39 of 53



66. Feb 2006: 3rd Annual UCLA Gastroenterology Symposium: Update on Gastrointestinal Stromal Tumors.
67. Feb 2006: Northwestern University GI Symposium Review: The Best of the Large Bowel.
68. March 2006: University of Southern California Cancer Center Seminar: Translationally-Derived Therapy
    for GIST.
69. March 2006: Canadian Oncology Winter Conference: New Targeted Agents in Advanced Colorectal
    Cancer.
70. March 2006: Canadian Oncology Winter Conference Fellows Conference: How to Have a Successful
    Career in Academic Medicine.
71. April 2006: Southwest Oncology Group Scientific Advisory Board: NCI and the New Clinical Trials
    Working Group Concept: Structure and Function.
72. May 2006: University of British Columbia Grand Rounds: Therapy for Gastrointestinal Stromal Tumors: A
    New Age of Targeted Therapy for Solid Cancers.
73. Dec 2006: University of Pennsylvania 5th Biennial Gastrointestinal Cancer Conference: Combined
    Modality Therapy for GISTs.
74. Jan 2007: Combined GI Symposium: The Use of Detailed Mutational Analysis to Guide GIST Therapy.
75. June 2007: American Society of Clinical Oncology Forty-Second Annual Meeting: Highlights of the Day:
    Colorectal Cancer.
76. July 2007: American Society of Clinical Oncology Best of ASCO: Upper GI Malignancies.
77. July 2007: American Society of Clinical Oncology Best of ASCO: Lower GI Malignancies.
78. July 2007: University of British Columbia Grand Rounds: Best of ASCO, 2007: GI Malignancies.
79. Sep 2007: International Society of GI Oncology 2007 Conference: Adjuvant Therapy for High-Risk Stage
    II Colon Cancer.
80. Oct 2007: GIST Oncology Leader Summit 2007 - Long-Term Results of Imatinib Therapy for Advanced
    GIST.
81. 2007: GIST Oncology Leader Summit 2007 - Controversies in Clinical Practice: Continuation of Tyrosine
    Kinase Inhibitors in the Face of Progression.
82. Jan 2008: Combined GI Symposium: Metastatic Colorectal Cancer: What to Treat with (or not), Whom to
    Treat (or not), and How to Manage Toxicity (or not).
83. Apr 2008: Tom Baker Cancer Center Annual Resident Retreat (Keynote Lecture): Advances in the
    Management of GIST: Application to Academic Medicine.
84. June 2008: BCCA Oncology Grand Rounds: Best of ASCO, 2008: UGI and CUP.
85. June 2008: American Society of Clinical Oncology Forty-third Annual Meeting Education Session: Update
    on Systemic Therapy for Colon Cancer.
86. Aug 2008: BCCA Resident Rounds: Principles of Colon Cancer Chemotherapy.
87. Sep 2008: 10th Annual Australasian Gastrointestinal Trials Group Meeting: What’s New in GIST?
88. Oct 2008: GIST Oncology Lead Summit 2008: Meet the Expert-Therapeutic Complications, Intolerance
    and Resistance.
89. Oct 2008: GIST Oncology Lead Summit 2008: GIST Consensus Debate Panel.
90. Oct 2008: GIST Oncology Lead Summit 2008: Meet the Expert-Duration of First-Line Therapy in GIST.
91. Oct 2008: Sixth-Annual West Coast Colorectal Cancer Symposium: Discussion of Attendee’s Cases.
92. Nov 2008: Clinical Oncological Society of Australia Symposium: The Best Use of Anti-VEGF Therapy in
    Advanced Colorectal Cancer.
93. April 2009: Legacy 3rd Annual Controversies in Gastrointestinal Oncology: Kras Mutations in Colorectal
    Cancer.
94. June 2009: American Society of Clinical Oncology Forty-fourth Annual Meeting: Sarcoma Poster
    Discussion: Redefining our Knowledge of GIST: From Old Chromosomes to New Drugs.
95. Oct 2009: Gastrointestinal Stromal Tumours Global Opinion Leader Summit: Alternatives to resection for
    limited metastatic GISTs.
96. Oct 2009: Gastrointestinal Stromal Tumours Global Opinion Leader Summit: Neoadjuvant therapy for
    GISTs.
97. Oct 2009: Gastrointestinal Stromal Tumours Global Opinion Leader Summit Meet the Experts Session:
    Adjuvant therapy for GISTs.
98. Oct 2009: Seventh Annual West Coast Colorectal Cancer Symposium: Open Forum Discussion of
                                                                                                       33
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 40 of 53



    Colorectal Cancer Cases.
99. Nov 2009: Chemotherapy Foundation Symposium: TOGA, TOGA, TOGA, the story of trastuzumab in
     HER2-positive gastric cancer.
100. Jan 2010: 2010 Gastrointestinal Cancers Symposium: Comparison of bevacizumab and cetuximab in
       treatment of resectable colorectal cancer metastases.
101. January 2010: 2010 Gastrointestinal Cancers Symposium Fellows, Residents, and Junior Faculty
     Luncheon: How to develop an academic career.
102. February 2010: Grand River Regional Cancer Centre Oncology Grand Rounds: Complex imatinib-related
     issues in treating gastrointestinal stromal tumours.
103. March 2010: University of British Columbia Pre-Medical Society Physician Lecture Series: Studying and
     specializing in medicine.
104. June 2010: American Society of Clinical Oncology Forty-Sixth Annual Meeting: Highlights of the Day:
      Non-Colorectal Cancer.
105. July 2010: American Society of Clinical Oncology presentation: Best of ASCO (colorectal cancer).
106. Oct 2010: (Chicago) American Society of Clinical Oncology Forty-Sixth Annual Meeting: Efficacy and
      Toxicity of Chemotherapy in Younger Patients with Advanced Colorectal Cancer (poster discussion).
107. Jan 2011: NCI Colon Clinical Trials Planning Meeting: Adjuvant Therapy: Knowledge Gaps and
     Challenges.
108. Apr 2011: SWOG CRA Continuing Education workshop: Modern Therapy for GIST.
109. May 2011: ASCRS Annual Meeting: Chemo and Biologic Therapy for Rectal Cancer: When, How, and
      How Much?
110. May 2011: ASCRS Annual Meeting: Chemo and Biologic Therapy for Rectal Cancer: Systemic Therapy
     for T1N1 and T3N0 Rectal Cancer.
111. Jun 2011: Columbus CCOP ASCO Review: GI Malignancies.
112. Jun 2011: American Society of Clinical Oncology Forty-Seventh Annual Meeting Plenary Session: From
       Here to Eternity; the Story of Post-Operative Targeted Therapy in Treatment of Patients with GIST.
113. Aug 2011: Best of ASCO 2011: Faculty Panel I.
114. Aug 2011: Best of ASCO 2011: Faculty Panel II.
115. Aug 2011: Vanderbilt Ingram Cancer Center 8th Annual Oncology & Hematology Review Symposium:
      Colon Cancer.
116. Oct 2011: 9th Annual West Coast Colorectal Oncology Symposium: Presentation of a Patient Whose
     Tumor Harbored a G13D ras Mutation.
117. Oct 2011: Gastrointestinal Stromal Tumours Global Opinion Leader Summit: Meet the Professor/Expert
     (Adjuvant Therapy).
118. Oct 2011: Gastrointestinal Stromal Tumours Global Opinion Leader Summit: Occurrence of GISTs and
     Other Primary Neoplasms.
119. Oct 2011: Gastrointestinal Stromal Tumours Global Opinion Leader Summit: European and American
     consensus Guidelines on GIST.
120. Nov 2011: Chemotherapy Foundation Symposium-Innovative Cancer Therapy for Tomorrow: State of the
     art in GIST: Adjuvant therapy and mutational analysis.
121. Sep 2012: AGITG: Optimal Management of GIST.
122. Oct 2012: Gastrointestinal Stromal Tumours Global Opinion Leader Summit: Meet the Professor/Expert
     (Adjuvant Therapy).
123. Nov 2011: Chemotherapy Foundation Symposium-Innovative Cancer Therapy for Tomorrow: State of the
     art in GIST: Adjuvant therapy and mutational analysis.
124. January 2012: 2012 Gastrointestinal Cancers Symposium Fellows, Residents, and Junior Faculty
     Luncheon: Career Choices in Oncology: Academia.
125. Mar 2012: Columbia University Hematology/Oncology Seminar: Pathway-Driven Research and Treatment
     in Oncology: The Story of GIST.
126. Feb 2013: American Society of Clinical Oncology/Institute of Medicine Workshop: Instituting a National
     Cancer Clinical Trials System for the 21st Century - Panel Discussion: Questions on a National Clinical
      Trials System.
127. Jun 2013: Columbus CCOP Best of ASCO: GI Malignancies.
                                                                                                         34
         Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 41 of 53



    128. Aug 2013: Meeting of the Steering Committee on HPV Vaccinations in Latin America, Mexico City:
         SWOG and its Latin America Initiative.
    129. Sep 2013: Huntsman Cancer Institute Quagliana Lecture: GIST Treatment as a Paradigm for Personalized
         Oncology.
    130. Nov 2013: Emory University Annual Winship Cancer Institute GI Symposium: Gastrointestinal Stromal
         Tumor (GIST) in 2013.
    131. Dec 2013: Abramson Cancer Center Recent Advances in the Management of Gastrointestinal Caner: Focus
         on Precision Medicine: New Cancer Therapies for GIST.
    132. Mar 2014: NCI Design Assign Meeting: Putting Colorectal Cancer into Perspective.
    133. Aug 2014: NCI Global Health Latin America Meeting: SWOG and a Potential Latin American Multi-
         National Research Network
    134. Aug 2014: NCORP CCDR Planning Meeting: Results of the Genomic Testing Breakout
    135. Jan 2015: SWOG and NCORP: Understanding Cancer Disparities in the Next Decade
    136. Sept 2015: SWOG Young Investigators Conference: Welcome to SWOG
    137. Oct 2015: ACCC 32nd National Oncology Conference: Climbing Kilimanjaro
    138. Jan 2016: The Annual Meeting of the Israeli Society for Clinical Oncology and Radiation Therapy
         ISCORT15
    139. Mar 2016: Instituto National de Cancerologie: SWOG and the International Community
    140. Mar 2016: Clinical Research and Biostatistics Training Course: Panorama de SWOG
    141. Aug 2016:Clinical Trials Traning Course, Instituto Nacional de Enfermedades Neoplasicas, Lima Peru:
         Overview of SWOG
    142. Dec 2016: British Columbia Cancer Agency Radiation Oncology Grand Rounds: Is Physician Aided
         Dying a Reasonable Option for the Terminal Patient?
    143. Feb 2017: British Columbia Cancer Agency Physician Debate: Is PAD Ethical (pro)?
    144. Feb 2017: St. John’s Shaughnessy: Medical Assistance in Dying
    145. Feb 2017: Indiana University Simon Center Grand Rounds: 18 Years of Physician -Aided Dying in Oregon
    146. Mar 2017: OHSU Fellowship Conference: Death with Dignity
    147. Mar 2017: Washington State Medical Society: Death with Dignity Act
    148. Mar 2017: Oregon Society of Medical Oncology (OSMO): Highlighting 18 Years of Death With Dignity
        in Oregon
    149. Fe. 2018: Medicine Grand Rounds City of Hope: Update on the Oregon Experience and Implications for
        City of Hope

        
        
Conference Presentations:

    1.   1993: (Tucson) VIIth International Conference on the Adjuvant Therapy of Cancer: Phase III Trial of
         Thoracic Irradiation with or without Cisplatin for Locally Advanced Non-Small Cell Lung Cancer.
    2.   1994: (Keystone) Advances and Controversies in Bone Marrow Transplantation: Life-Threatening
         Adenovirus Infections in T-Cell Depleted Bone Marrow Transplantation Patients (poster).
    3.   1994: (Dallas) American Society of Clinical Oncology Thirtieth Annual Meeting: A Phase II Study of VP-
         16, Ifosfamide, Cisplatin, Vinblastine, and Bleomycin (VIP/VB) with Filgrastim for Advanced Stage
         Testicular Cancer (poster).
    4.   1995: (Los Angeles) American Society of Clinical Oncology Thirty-first Annual Meeting: A Pilot Study of
         Protracted Low-Dose Cisplatin and Etoposide plus Concurrent Thoracic Radiotherapy in Stage II Non-
         Small Cell Lung Cancer (poster).
    5.   1996: (Amsterdam) 9th NCI-EORTC Symposium on New Drugs in Cancer Therapy: Trimetrexate
         Modulation of 5 Fluorouracil/Leucovorin for Advanced Colorectal Cancer (poster).
    6.   1996: (Philadelphia) American Society of Clinical Oncology Thirty-second Annual Meeting: A Phase II
         Trial of Trimetrexate, 5-Fluorouracil, and Leucovorin in Patients with Unresectable or Metastatic
         Colorectal Cancer (poster).
    7.   1997: (Vienna) UICC First International Meeting on Advances in the Knowledge of Cancer Management:
                                                                                                             35
          Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 42 of 53



          Trimetrexate: Present Status in the Treatment of Metastatic Colorectal Cancer (oral).
    8.    1999: (Atlanta) American Society of Clinical Oncology Thirty-fifth Annual Meeting: A Phase II Trial of
          Trimetrexate, 5-Fluorouracil, and Leucovorin in Patients with Previously Treated Unresectable or
          Metastatic Colorectal Cancer (poster).
    9.    2001: (San Francisco) American Society of Clinical Oncology Thirty-seventh Annual Meeting: Evaluation
          of the Safety and Efficacy of an Oral Molecularly-Targeted Therapy, STI571, in Patients with Unresectable
          or Metastatic Gastrointestinal Stromal Tumors Expressing c-kit (oral, Plenary).
    10.   2002: (Orlando) American Society of Clinical Oncology Thirty-eighth Annual Meeting: Phase II Study of
          Celecoxib, CPT-11, 5FU, and Leucovorin in Patients with Metastatic Colorectal Cancer (oral).
    11.   2004: (San Francisco) American Society of Clinical Oncology First Annual Gastrointestinal Malignancies
          Meeting: Long-Term Follow-Up of Advanced Gastrointestinal Stromal Tumor Patients Treated with
          Imatinib Mesylate (oral).
    12.   2004: (San Francisco) American Society of Clinical Oncology First Annual Gastrointestinal Malignancies
          Meeting: Long-Term Follow-Up of Advanced Gastrointestinal Stromal Tumor Patients Treated with
          Imatinib Mesylate (poster).
    13.   2006: (San Francisco) American Society of Clinical Oncology Third Annual Gastrointestinal Malignancies
          Meeting: Outcome of advanced gastrointestinal stromal tumor (GIST) patients treated with imatinib
          mesylate: Four-year follow-up of a phase II randomized trial (oral).
    14.   2006: (San Francisco) American Society of Clinical Oncology Third Annual Gastrointestinal Malignancies
          Meeting: Outcome of advanced gastrointestinal stromal tumor (GIST) patients treated with imatinib
          mesylate: Four-year follow-up of a phase II randomized trial (poster).
    15.   2007: (Orlando) American Society of Clinical Oncology Fourth Annual Gastrointestinal Malignancies
          Meeting: Efficacy of imatinib mesylate in advanced gastrointestinal stromal tumor patients according to
          tumor bulk (poster).
    16.   2008: (Arlington) International Society of GI Oncology Annual Meeting: Analysis of an Observational
          Registry of Gastrointestinal Stromal Tumor Patients in the USA: reGISTry (oral).
    17.   2009: (San Francisco) 6th Annual Combined GI Symposium: Analysis of an Observational Registry of
          Gastrointestinal Stromal Tumor Patients in the USA: reGISTry (poster).
    18.   2010: (Chicago) American Society of Clinical Oncology Forty-Sixth Annual Meeting: Adjuvant imatinib
          therapy of 208 gastrointestinal stromal tumor patients: Dose, duration, and risk assessment (poster).
    19.   1989: (Green Bay) Regional American College of Physicians Meeting: Silo filler's Disease and
          Bronchiolitis Obliterans (oral).

Regional and Local

    1.  Feb 1995: Vanderbilt University Medical Oncology Seminar Series: Diagnosis and Management of
        Pancreatic Adenocarcinoma.
    2. April 1995: Vanderbilt University Medical Center Grand Rounds: Adjuvant Therapy for Colon Cancer
        (AKA: Levamisole, Love it or Leave it).
    3. Sep 1995: Vanderbilt Cancer Center Affiliate Network Annual Scientific Meeting: New Drugs in
        Colorectal Cancer.
    4. Feb 1996: Vanderbilt University Medical Center General Surgery Seminar: Principles of Chemotherapy.
    5. May 1996: University of Tennessee College of Medicine (Chattanooga Division) Grand Rounds: State of
        the Art Adjuvant Therapy for Colon Cancer.
    6. Aug 1996: Vanderbilt Cancer Center First Symposium On Concomitant Chemoradiotherapy: Concurrent
        Chemo-RT for Esophageal Cancer.
    7. Oct 1996: Vanderbilt University Medical Center General Surgery Grand Rounds: Is Hepatic Artery
        Infusion Acceptable Therapy for Colorectal Cancer Metastases to the Liver?
    8. July 1997: Vanderbilt Cancer Center Oncology Seminar: New Drugs for Advanced Colorectal Cancer.
    9. March 1998: Vanderbilt University Department of Medicine Research Seminar: Trimetrexate Modulation
        of 5-FU in Advanced Colorectal Cancer.
    10. May 1998: Vanderbilt University Hematology/Oncology Seminar: GI Oncology Highlights of ASCO-1998.
    11. Aug 1998: Vanderbilt Cancer Center Second Symposium On Concomitant Chemoradiotherapy: The Use of
                                                                                                                36
   Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 43 of 53



    Oral Fluoropyrimidines in Combined Modality Therapy of GI Malignancies.
12. Aug 1998: Oregon Health Sciences University Medical Grand Rounds: The Role of Cyclooxygenase in
    Neoplastic Disease.
13. Dec 1998: Oregon Health Sciences University Medical Grand Rounds: Postoperative Therapy for Resected
    Colonic Adenocarcinoma: Turning a Cancer Killer into a Curable Disease.
14. Feb 1999: Oregon Health Sciences University Surgical Grand Rounds: Chemotherapy for GI Malignancies.
15. March 1999: Oregon Health Sciences University Radiation Oncology Seminar: Chemotherapy for Rectal
    Cancer.
16. May 1999: Salem Hospital Second Annual Community Cancer Conference: Colorectal Cancer-New
    Pharmacological Agents, Genetic Therapies, and Biologic Agents.
17. June 1999: Portland VA Internal Medicine Seminar: Oncologic Emergencies.
18. Aug 1999: Third Annual Southern Oregon Oncology Conference: Goals of a Multidisciplinary Oncology
    Program.
19. Dec 1999: Oregon Health Sciences University Surgical Grand Rounds: Hepatic-directed Therapy of
    Metastatic Colorectal Neoplasms.
20. Dec 1999: Oregon Health Sciences University Hematology/Oncology Seminar Series: Update on HAI for
    Metastatic Colon Cancer.
21. May 2000: Oregon Health Sciences University Sommer Memorial Lecture: Esophageal Cancer-The new
    Cancer Killer.
22. June 2000: Oregon Health Sciences University Department of Medicine Continuing Medical Education
    Program: ASCO 2000 Review-GI Malignancies.
23. March 2001: Vanderbilt University Irinotecan Investigators Meeting: CPT-11 and COX2 Inhibitors.
24. April 2001: Oregon Health Sciences University Department of Medicine Eighth Annual Internal Medicine
    Review Course: Highlights of Oncology.
25. June 2001: Oregon Health Sciences University Department of Medicine Continuing Medical Education
    Program: ASCO 2001 Review-GI Malignancies.
26. July 2001: Oregon Cancer Institute Annual Retreat: The GI Malignancy Program.
27. July 2001: Oregon Cancer Institute Annual Retreat: Gleevec and GIST.
28. Nov 2001: Oregon Health & Science University Internal Medicine Seminar: State-of-the-Art Treatment of
    Colorectal Cancer.
29. Dec 2001: Oregon Health & Science University Division of Hematology/Medical Oncology Seminar:
    Gastrointestinal Stromal Tumors.
30. May 2002: Oregon Health & Science University Division of Hematology/Medical Oncology Third Annual
    ASCO Review: GI Malignancies.
31. June 2002: Oregon Health & Science University Department of Medicine Continuing Medical Education
    Program: ASCO 2002 Review-Colorectal Malignancies.
32. July 2002: Oregon Health & Science University Cancer Center Annual Retreat: Clinical Characteristics of
    Gastrointestinal Stromal Tumors.
33. May 2004: Oregon Health & Science University Hematology/Oncology Journal Club: Best Current
    Therapy for Metastatic Colorectal Cancer.
34. June 2004: Oregon Health & Science University Hematology/Oncology Grand Rounds: Adjuvant Therapy
    for Stage II and Stage III Colon Cancer.
35. Oct 2004: Oregon Health & Science University Hematology/Oncology Fellow Special Lecture: How to
    Succeed in Academic Medicine.
36. Feb 2006: Oregon Health & Sciences University Cancer Center Grand Rounds: Treatment for Advanced
    Colon Cancer.
37. June 2007: Oregon Health & Science University Department of Medicine Continuing Medical Education
    Program: ASCO 2007 Review-GISTs and Large-Bowel Malignancies.
38. June 2008: Oregon Health & Science University Best of ASCO: Gastrointestinal malignancies.
39. Sep 2008: Gut Club Vancouver BC: Update on GIST.
40. March 2009: BCCA Medical Oncology Grand Rounds: Medication Reconciliation and Accreditation.
41. March 2009: BCCA Radiation Oncology Grand Rounds: Medication Reconciliation and improve.
42. April 2009: BCCA Medical Oncology Grand Rounds: The Importance of Accreditation (part I).
                                                                                                        37
          Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 44 of 53



    43.   May 2009: BCCA Medical Oncology Grand Rounds: The Importance of Accreditation (part II).
    44.   June 2009: BCCA Summer Series: Oncology Drugs Part I.
    45.   July 2010: BCCA Summer Series: Oncology Drugs Part III.
    46.   Jun 2011: BCCA Oncology Grand Rounds: Best of ASCO 2011-GISTs.
    47.   Nov 2011: BCCA Oncology Grand Rounds: Highlights of ESMO (S0033).
    48.   Nov 2011: BCCA Predictive Oncology Symposium: Introduction to and Use of Biomarkers.
    49.   Nov 2011: BCCA Predictive Oncology Symposium: Clinical Use of Biomarkers in GIST.
    50.   Dec 2011: BC Cancer Agency Annual Cancer Conference 2011: Pan-Canadian Oncology Drug Review.
    51.   Sep 2013: OHSU Hem/Onc Fellows Grand Rounds: GIST.
    52.   Mar 2014: Maveric Precision Oncology Program Meeting: VA/SWOG Research Relationship.
    53.   Apr 2014: OSMO Spring Meeting: SWOG and Community Oncologists.

Other

                 Chair, Oregon Cancer Center Annual Retreat GI Session
1999-2008        Founder and Chair, OHSU GI Oncology Conference
2000             Chair, American Society of Clinical Oncology Thirty-sixth Annual Meeting: Non-CRC Poster
                 Discussion
2001             Chair, American Society of Clinical Oncology Thirty-seventh Annual Meeting: Non-CRC Oral
                 Presentations
2002             Chair, American Society of Clinical Oncology Molecularly Therapeutics Symposium: Other
                 Targeted Agents
2002             Chair, 1st Annual Opinion Leaders Summit in Colorectal Cancer: Novel Targeted Therapies
2002             Chair, University of Pennsylvania 1st Annual Opinion Leader Summit GI Session
2003             Chair, MD Anderson Cancer Center Molecular Therapeutics for Cancer Metastasis: Inhibitors of
                 Signaling Pathways as Therapeutic Targets
2003             Chair, American Society of Clinical Oncology Thirty-ninth Annual Meeting: CRC Poster
                 Discussion
2003             Chair, American Society of Clinical Oncology Thirty-ninth Annual Meeting: GIST Education
                 Session
2003-2008        Chair, West Coast Annual Colorectal Cancer Symposium (Co-chair)
2004             Chair, American Society of Clinical Oncology Fortieth Annual Meeting: Upper GI Oral
                 Presentations
2005             Chair, Combined ASCO/ASTRO/AGA/ACOSOG GI Oncology Symposium
2005             Chair, 10th US-Japan Clinical Trial Summit
2005             Chair, GI Oncology Symposium Colorectal Cancer Late Breaking Abstract Session
2005             Chair, 10th US-Japan Clinical Trial Summit: Panel Discussion on Upper GI Malignancies
2006             Chair, American Society of Clinical Oncology Forty-second Annual Meeting Clinical Science
                 Symposium: Is Metastatic Colorectal Cancer Curable? (2006-Chair-elect)
2007             Chair, American Society of Clinical Oncology Forty-third Annual Meeting Clinical Science
                 Symposium: Defining a Treatment Continuum for Metastatic Colorectal Cancer
2007             Chair, American Society of Clinical Oncology Forty-third Annual Meeting Clinical Science
                 Symposium: Practical Management of Gastrointestinal Stromal Tumors
2007             Chair, GIST Oncology Leader Summit
2007             Chair, American Society of Clinical Oncology Forty-third Annual Meeting Education Symposium:
                 Lower GI Overview
2008             Auditor, American Society of Clinical Oncology Annual Meeting, oral noncolorectal cancer
                 session
2008-present     Chair Emeritus, West Coast Colorectal Cancer Symposium
2011             Chair, American Society of Clinical Oncology Education Committee
2011             Chair, American Society of Clinical Oncology Best of ASCO Meeting
2011             Chair, American Society of Clinical Oncology Annual Meeting Highlights of the Day II
2011             Chair, American Society of Clinical Oncology Best of ASCO Seattle
                                                                                                          38
          Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 45 of 53



   2011            Chair, 9th Annual West Coast Colorectal Oncology Symposium Panel Discussion
   2017            Board Liaison’s Report American Society of Clinical Oncology Ethics Committee

   V. SERVICE
   Membership in Professional Societies:

   American Cancer Society Fellow
   American College of Physicians
   American Society of Clinical Oncology
   American College of Surgical Oncologists
   Alberta Cancer Foundation
   2000: Fellowship, American College of Physicians
   Meta-Analysis Group in Cancer
   2008-present: The Special Interest Group-GIST
   2011: Member, Medical Advisory Council, Life Raft Group Canada
   2013: Member, EORTC Protocol Review Committee
   2013: Wilderness Medical Society

Granting Agency Review Work:

2007-present    University of Michigan GI Spore External Advisory Committee
2007            German Ministry of Research
2014            Ontario Institute for Cancer Research Peer Review Panel

Editorial and Ad Hoc Review Activities:

                American Journal of Cancer
                American J Cin Oncol
                American Journal of Gastroenterology
                Annals of Oncology
                Blood
                British Journal of Cancer
                Cancer
                Cancer Chemotherapy and Pharmacology
                Cancer Control: Journal of the Moffitt Cancer Center
                Chest
                Clinical Cancer Research
                Drugs
                Expert Opinion on Pharmacotherapy
                Expert Review of Anticancer Therapy
                Future Medicine
                Gastroenterology
                Indian Journal of Cancer
                International Journal of Gastrointestinal Cancer
                JAMA
                J Cin Oncol
                Journal of Clinical Pathology
                Journal of Medical Case Reports
                Journal of Oncology Practice
                Molecular Cancer Therapeutics
                Nature Clinical Practice Gastroenterology & Hepatology

                                                                                                   39
           Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 46 of 53



                  Nature Clinical Practice Oncology
                  New England Journal of Medicine
                  Oncology: International Journal of Cancer Research and Treatment
                  Oncology Med
                  Southern Medical Journal
                  The Oncologist
                  F1000 Medicine Reports
                  Colon & Rectal Cancer: Index and Reviews
                  Current Management in GIST: Reviews and Insights Monograph
2005              ACOVE-3 (Assessing the Care of Vulnerable Elders): Colorectal Cancer Literature Review
2005-2008         J Cin Oncol
2005-present      Current Colorectal Cancer Reports
2006-2008         EORTC Protocol Review Committee external advisor
2006-present      Gastrointestinal Cancer Research
2008-present      American Society of Clinical Oncology annual meeting COI reviewer
2009              Cancer.Net GIST section review
2009-present      Cancer.Net: GI Cancers (GIST)
2009-present      HemOnc today
2010-present      Current Biomarker Findings
2010-2013         External Advisory Board, Alberta Clinical Cancer Research Unit
2011-present      Colorectal Cancer
2011-present      American Society of Clinical Oncology Independent Satellite Symposia reviewer
2013-2015         Editorial Board, Seminars in Oncology
2016              MKSAP 18 Oncology Peer Reviewer (ABIM)

Committees:

International/National

                  EORTC Protocol Review Committee
1994-1998         ECOG Gastrointestinal Oncology Committee
1995-1998         RTOG Medical Oncology Committee
1995-1998         American Cancer Society Public Issues Committee
1998-2001         American Cancer Society Western Pacific Division Board
1998-2012         SWOG Gastrointestinal Oncology Committee (Chair, 2004-present)
2000              NIH Rare Diseases Gastrointestinal Stromal Tumor Workshop Committee
2000-2001         American Society of Clinical Oncology Program Committee (GI Subcommittee)
2000-2013         SWOG Colon Cancer Subcommittee (Co-chair)
2000-2013         Gastrointestinal Oncology Intergroup Task Force (colon)
2001-present      SWOG Gastrointestinal Oncology Tumor Biology Committee
2002              National Cancer Institute State of the Science Sarcoma Committee
2002-2003         American Society of Clinical Oncology Program Committee (GI Sub-committee)
2002-2005         American Society of Clinical Oncology Publications Committee
2003              NCCN Expert Panel on Gastrointestinal Stromal Tumors
2003-2004         American Society of Clinical Oncology Program Committee (Upper GI Subcommittee)
2003              National Cancer Institute Progress Review Group on Sarcoma Food and Drug Administration
                  Colorectal Cancer Drug Approval Advisory Board
2004-2007         American Society of Clinical Oncology Career Development Committee
2005              American Society of Clinical Oncology Career Development Workshop Planning Committee
2005-2008         American Society of Clinical Oncology Cancer Education Committee (Colon Chair 2007)
2005-2010         NCCTG Data Monitoring Committee
2005-2012         SWOG Scientific Advisory Board
2005-present      National Cancer Institute Scientific Leadership Committee for GI Malignancies
                                                                                                            40
            Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 47 of 53



2006-2008       American Society of Clinical Oncology Education Committee, (Colon Sub-committee: Chair,
                2007)
2006-2009       National Cancer Institute Subcommittee H
2007            American Society of Clinical Oncology Program Committee (Colorectal Subcommittee): Honorary
                Member
2007            Digestive Disease Week Abstract Review Committee
2008-present    NCI Colon Task Force KRAS Mutant Subcommittee
2009-2010       American Society of Clinical Oncology Program Committee (Non-Colorectal Subcommittee)
2009-present    NCIC Clinical Trials Group
2010-2012       Best of ASCO Program Committee
2010            American Society of Clinical Oncology Independent Satellite Symposia Peer Reviewer
2010-present    Canadian Oncology Drug Review Collaborative Steering Committee
2010-present    Pan-Canadian Oncology Drug Review Steering Committee
2010-present    American Society of Clinical Oncology Timely Oncology Perspectives Team
2010-present    American Society of Clinical Oncology Focus under 40 Committee
2011-2011       SWOG Leadership Tenure Task Force
2012            Project reviewer, International Committee for the Clinical Research in Cancer
2012-2014       NCI National Clinical Trials Network Working Group (GI Subcommittee Chair and Pediatric
                Subcommittee 2012-2014)
2012-present    NIH/NCI CGB Navigation System IT Project Advisory Board
2013-present    American Society for Clinical Pathology/College of American Pathologists/Association for
                Molecular Pathology Advisory Panel
2013-present    Member, Hope Foundation Finance Committee
2014-present    Member, Hope Foundation Development Committee
2014-present    Clinical Trials and Translational Research Advisory Committee Working Group
                NCTN Leadership Management Committee
2014-present    American Society of Clinical Oncology CancerLinQ Task Force
2014-present    American Society of Clinical Oncology Research, Policy & Practice Subcommittee
2014-present    American Society of Clinical Oncology Prevention Committee
2014-present    American Society of Clinical Oncology Education Committee
2014-present    American Society of Clinical Oncology Vaccine Subcommittee
2015-present    American Society of Clinical Oncology Finance Committee
2015-present    American Society of Clinical Oncology Board Working Group on Uncontested Presidential
                Election
2015-present    American Society of Clinical Oncology Governance Subcommittee
2016            American Society of Clinical Oncology Ethics Committee
2016-2018       American Society of Clinical Oncology Planning Subcommittee Board
2016-present    American Society of Clinical Oncology Strategic Planning Subcommittee
2016            American Society of Clinical Oncology Founding Editor-in-Chief Search Committee for New
                Precision Oncology Journal
2016-present    Princess Margaret Cancer Center Working Committee on Psychosocial Oncology Related to Medical
                Aid in Dying
2017-present    American Society of Clinical Oncology Task Force on Publicly-Funded Research
2017-2018       American Society of Clinical Oncology Executive Committee of the Board of Directors
2017-2018       American Society of Clinical Oncology Ethics Committee
2018-present    VA-NCI NAVIGATE Executive Leadership Committee

Regional

2008-2012       Vancouver Cancer Systemic Therapy Committee (Chair)

Institutional


                                                                                                           41
            Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 48 of 53



1994-1998       VU Cancer Center Clinical Protocol Review Committee, (Chair, 1997-1998)
1995-1998       VUMC Chemoprevention Trial Working Group
1995-1998       VCCAN Gastrointestinal Oncology Practice Guidelines Advisory Committee
1996-1998       VUMC Clinical Services Committee
1998-2004       OCI Reportable Events Committee (Chair -03)
1998-2007       OCI Clinical Research Review Committee (Vice-Chair 1998-2007)
2000-2004       OCI Annual Review Committee (Chair, 2003)
2002-2008       OHSU Leadership Council
2002-2008       OHSU Cancer Institute Executive Council
2008            BCCA Radiation Oncology Executive Search Committee
2008-2009       BCCA Fairmont Renovation Committee
2008-2012       Abbotsford Cancer Center Steering Committee
2008-2012       BCCA Executive Tumor Council
2008-2012       BCCA Quality Council
2008-2012       BCCA Functional Planning Committee for the Cancer Centre in the North
2008-2012       BCCA Space Planning Committee
2008-2012       BCCA Clinical Informatics Advisory Committee
2008-2012       BCCA Department of Medicine Division Heads Executive Committee
2009-2012       BCCA Medical Leadership Committee
2009-2012       BCCA Research Advisory Group
2010-2012       BCCA Indicator Inventory and Development Committee
2016            Knight Cancer Institute Advisory Board of NIH T32 Institutional Training Grant

Departmental

1994-1998       VU Hematology/Oncology Laboratory Quality Control Committee
1998-2008       OHSU Hematology/Medical Oncology Fellowship Committee

Community Service:

                ABC News
                WebMD
                MSNBC
                Tennessean Newspaper
                Indiana Illustrated Television Series
                Trainer: National Institutes of Health: How to Help Your Patients Stop Smoking.
                Healthy Talks: Men and Cancer: New Treatments, New Hope (Portland TV Channel 30)
                American Board of Internal Medicine Certification and Re-certification Program
1983-1993       Reserve Officer USAF
1994-1998       Reader/Broadcaster WPLN Library for the Blind
1999-2002       Board of Directors, Laurelhurst Neighborhood Association
2000-2002       Spiritual Life Committee, Havurah Shalom
2001-2002       Steering Committee, Havurah Shalom
2013            Participant, 2013 Sightless Self-Defense Seminar: Oregon Commission for the Blind
2004-present    GIST Cancer Research Fund Advisory Board
2012-present    Member, Medical Advisory Council of GIST Sarcoma Life Raft Group Canada
2013-present    Mazama Families Committee (Chair, 2016-2017)
2015-present    Board member OSMO
2015-present    Parent Council Cedarwood Waldorf School, (Chair, 2016-2018)
2015-2016       Sighted Volunteer, Be My Eyes Lend Your Eyes to the Blind Organization
2016            Mochitsuki Festival
2016            St Andrew’s Parish Ethics of Dying Panel Discussion
2017            Portland Japanese American Citizens League
                                                                                                    42
            Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 49 of 53



2017                Portland Blues Festival
2017                Mochitsuki Festival
2017                Natsu Matsuri
2017                Friends of the Library, Portland, OR


Clinical Responsibilities (since last promotion): GIST clinic, 3/4ths day


VI. TEACHING (OHSU Educator’s Portfolio):
Overview of your Role as an Educator: National and international lecturer; chair and curriculum development
international meetings

Scholarship of Teaching: GI malignancies, drug development, clinical trial methodology

Curriculum Development:

2005     Combined ASCO/ASTRO/AGA/ACOSOG GI Oncology Symposium
2011     American Society of Clinical Oncology Education Committee

Honors and Awards for Education:

1997-1998           Outstanding Faculty Apple Teaching Award-VCC
2005                Fisher Award (Hoosier Oncology Group)

APPENDIX A

Graduate students/junior faculty supervised (name, program type, start, finish):

Student Name              Program Type/Location                                  Year
                                                                                 Start          Finish
Students, PGY1-3s,        Clinical Teaching: Vanderbilt Oncology Clinic          1994           1998
Residents                 (3x/week)
Students, PGY1-3s,        Clinical Teaching: Vanderbilt Hospital (2 mo/year)     1994           1998
Residents

Messenger, Mark           Clinical research project: Weekly Taxol for Advanced   1997           1998
                          Non-Melanomatous Skin Cancers (Publication)

Scoggins, Charles         Clinical Research Project: Review of Colorectal        1997           1999
                          Cancer and Frequency of Obstruction (Presentation
                          and Publication)

Stipanov, Michael         Clinical Research Protocol: Antioxidants and           1997           1999
                          Colorectal Cancer (Publication

Kubba, Samir              Clinical Research Protocol: Neoadjuvant Therapy for    1998           2000
                          Resectable Esophageal Cancer


                                                                                                              43
           Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 50 of 53



Students, PGY1-3s,     Clinical Teaching: OHSU Oncology Clinic (3x/week)     1998   2008
Residents

Students, PGY1-3s,     Clinical Teaching: OHSU Hospital (0.5-2 mo/year)      1998   2008
Residents

Hodson, Stephanie      Clinical Protocol: Phase I/II Study of Trastuzamab    1999   2001
                       and CPT-11 in UGI Malignancies

General OHSU           Preceptor, OHSU Division of Hematology/Medical        2000   2002
Fellows                Oncology Seminar Series

General OHSU           Preceptor, OHSU Division of Hematology/Medical        2000   2002
Fellows                Oncology Seminar Series

General OHSU           Preceptor, Senior Clinical Projects                   2001   2001
Internal Medicine
Residents


Whiteford, Mark        Human Investigators Program Clinical Protocol         2002   2005
                       Mentoring:(Phase II Study of IFL with Celecoxib in
                       Resectable Rectal Cancer


Sanborn, Rachel        Multiple Clinical Protocols (presentation and         2003   2005
(OHSU Fellow)          publication)

Strother, John (OHSU   Clinical Research Cooperative Group Protocol: Phase   2004   2006
Fellow)                II Neoadjuvant/Adjuvant Study of Cetuximab,
                       Irradiation, and GemOX in Potentially Resectable
                       Adenocarcinoma of the Pancreas


Byrd, Dan (OHSU        Clinical Research Protocol: Phase II Study of         2006   2007
Fellow)                Panzopanib in Advanced GIST

Lim, Howard            GI Oncology Fellowship; A phase II trial of           2008   2011
                       biomarkers for Panitumumab response among
                       previously treated with KRAS wild type metastatic
                       colorectal cancer


Students, PGY1-3s,     Clinical Teaching: BCCA clinic (0.5-4 hours/week)     2008   2012
Residents

Siegel, Abby           K23 Grant: How to improve clinical trials mechanism   2009   2012




                                                                                           44
             Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 51 of 53



Davies, Janine          ASCO Career Development Award: FOLFIRINOX             2011            2014
                        for Locally Advanced Pancreatic Cancer


Mayo, Skye              Hepatic Regional Theraphy: Developing a Clinical      2015
                        Platform for Innovative Treatment of Patients with
                        Metastatic and Primary Liver Cancer


Ahluwalia, Manmeet      Brain Metastasis Research Program                     2017



APPENDIX B

Courses Taught

                                                                    Lecture   Tutorials   Labs   Other
                                             Scheduled      Class
Year         Session                                                Hours
                                             Hours          Size
                                                                    Taught
             Vanderbilt Physical Diagnosis
1995                                         30             5       15
             Course                                                                              15
2000         OHSU Pathology of Blood
                                             NA             NA                                   4
             Course
2008         MSIII Academic Half-Day         1              24      2




AWARDS AND DISTINCTIONS

Awards for Teaching

1997-1998         Outstanding Faculty Apple Teaching Award-VCC
2005              Fisher Award (Hoosier Oncology Group)

Awards for Scholarships

1983              Health Professions Scholarship (USAF)
1986              Alpha Omega Alpha (AOA)
2011              Top 10 Most Viewed Editorials (OncoSTAT)

Awards for Service

1998-2008         ROSE Award 10x (Recognizing Outstanding Service Excellence) OHSU Patients
2005              Fisher Award (Hoosier Oncology Group)
2005              Portland Monthly’s Top Doctors (peer-selected)
2006              Portland Monthly’s Top Doctors (peer-selected)
2007              Portland Monthly’s Top Doctors (peer-selected)
2010              ACOSOG High Accruing Award Z9001
2010              ASCO Statesman Award

                                                                                                         45
Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 52 of 53




            EXHIBIT B
  Case 4:17-cv-00179-KGB Document 150-5 Filed 04/03/19 Page 53 of 53



   List of Cases During Previous Four Years in Which Dr. Blanke Has Testified



1. Hamm v. Dunn et al., No. 2:17-cv-02083-KOB (N.D. Ala.)
